


Exhibit 10.11
 


 
CREDIT AGREEMENT

 
Dated as of October 26, 2007 
 
Among

 
TEXTRON INC.,

 
THE BANKS LISTED HEREIN,

 
CITIBANK, N.A.,
 
as Administrative Agent,

 
BANK OF AMERICA, N.A.,

 
as Syndication Agent
 
and

 
GOLDMAN SACHS CREDIT PARTNERS L.P.,

 
as Documentation Agent

 
______________________
 
CITIGROUP GLOBAL MARKETS INC.,

 
BANC OF AMERICA SECURITIES LLC
 
and

 
GOLDMAN SACHS CREDIT PARTNERS L.P.,

 
Lead Arrangers and Joint Bookrunners

--------------------------------------------------------------------------------



TABLE OF CONTENTS
 
 


 
ARTICLE 1
 
 
Definitions And Accounting Terms
 
 
Section 1.01.  Definitions

 
Section 1.02.  Accounting Terms and Determinations

 
ARTICLE 2
 
 
Amounts And Terms Of Commitments And Loans
 
 
Section 2.01.  Commitments.

 
Section 2.02.  Competitive Bid Loans

 
Section 2.03.  Notices of Conversion/Continuation

 
Section 2.04.  Registry

 
Section 2.05.  Pro Rata Borrowings

 
Section 2.06.  Interest

 
Section 2.07.  Commissions and Fee

 
Section 2.08.  Reductions in Commitments; Repayments and Payments

 
Section 2.09.  Use of Proceeds

 
Section 2.10.  Special Provisions Governing Eurodollar Rate Loans and/or
Competitive Bid Loans

 
Section 2.11.  Capital Requirements

 
Section 2.12.  Regulation D Compensation

 
ARTICLE 3
 
 
Conditions to Loans
 
 
Section 3.01.  Conditions to Initial Loans

 
Section 3.02.  Conditions to All Loans

 
ARTICLE 4
 
 
Representations and Warranties
 
 
Section 4.01.  Organization, Powers and Good Standing

 
Section 4.02.  Authorization of Borrowing, Etc

 
Section 4.03.  Financial Condition

 
Section 4.04.  No Material Adverse Change

 
Section 4.05.  Litigation

 
Section 4.06.  Payment of Taxes

 
Section 4.07.  Governmental Regulation

 
Section 4.08.  Securities Activities

 
Section 4.09.  ERISA Compliance

 
Section 4.10.  Certain Fees

 
ARTICLE 5
 
 
Affirmative Covenants
 
 
Section 5.01.  Financial Statements and Other Reports

 
Section 5.02.  Conduct of Business and Corporate Existence

 
Section 5.03.  Payment of Taxes

 
Section 5.04.  Maintenance of Properties; Insurance

 
Section 5.05.  Inspection

 
Section 5.06.  Compliance with Laws

 
ARTICLE 6
 
 
Negative Covenants
 
 
Section 6.01.  Merger

 
Section 6.02.  Liens

 
Section 6.03.  Financial Covenant

 
Section 6.04.  Use of Proceeds

 
ARTICLE 7
 
 
Events of Default
 
 
Section 7.01.  Failure to Make Payments When Due

 
Section 7.02.  Default in Other Agreements

 
Section 7.03.  Breach of Certain Covenants

 
Section 7.04.  Breach of Warranty

 
Section 7.05.  Other Defaults under Agreement

 
Section 7.06.  Involuntary Bankruptcy; Appointment of Receiver, etc

 
Section 7.07.  Voluntary Bankruptcy; Appointment of Receiver, etc

 
Section 7.08.  Judgments and Attachments

 
Section 7.09.  Dissolution

 
Section 7.10.  ERISA Title IV Liabilities

 
ARTICLE 8
 
 
The Administrative Agent
 
 
Section 8.01.  Appointment

 
Section 8.02.  Powers; General Immunity

 
Section 8.03.  Representations and Warranties; No Responsibility for Appraisal
of Creditworthiness

 
Section 8.04.  Right to Indemnity

 
Section 8.05.  Resignation by the Administrative Agent

 
Section 8.06.  Successor Administrative Agent

 
Section 8.07.  No Other Duties, Etc

 
ii
 
ARTICLE 9
 
Miscellaneous
 
 
Section 9.01.  Benefit of Agreement

 
Section 9.02.  Expenses

 
Section 9.03.  Indemnity

 
Section 9.04.  Setoff

 
Section 9.05.  Amendments and Waivers

 
Section 9.06.  Independence of Covenants

 
Section 9.07.  Notices

 
Section 9.08.  Survival of Warranties and Certain Agreements

 
Section 9.09.  USA PATRIOT Act Notice

 
Section 9.10.  Failure or Indulgence Not Waiver; Remedies Cumulative

 
Section 9.11.  Severability

 
Section 9.12.  Obligations Several; Independent Nature of Banks’ Rights

 
Section 9.13.  Headings

 
Section 9.14.  Applicable Law, Consent To Jurisdiction.

 
Section 9.15.  Successors and Assigns

 
Section 9.16.  Counterparts; Effectiveness

 
iii

 
EXHIBITS
 
Commitment Schedule
 
 
Exhibit A
-
Form of Note
Exhibit B
-
Form of Opinion of Nancy K. Cassidy, Esq.
Senior Associate General Counsel of the Company
Exhibit C
-
Form of Opinion of Davis Polk & Wardwell
Exhibit D-1
-
Form of Notice of Syndicated Borrowing
Exhibit D-2
-
Form of Notice of Competitive Bid Borrowing
Exhibit D-3
-
Form of Notice of Conversion/Continuation
Exhibit E
-
Form of Compliance Certificate
Exhibit F
-
Form of Transfer Supplement



 
iv.


CREDIT AGREEMENT
 
CREDIT AGREEMENT, dated as of October 26, 2007, among TEXTRON INC., a Delaware
corporation (together with its successors, the “Company”), the banks and other
financial institutions signatory hereto (each a “Bank” and collectively the
“Banks”), CITIBANK, N.A., as Administrative Agent for the Banks (together with
its successors in such capacity, the “Administrative Agent”), BANK OF AMERICA,
N.A., as Syndication Agent (together with its successors in such capacity, the
“Syndication Agent”) and GOLDMAN SACHS CREDIT PARTNERS L.P. , as Documentation
Agent (together with its successors in such capacity, the “Documentation
Agent”).
 
In consideration of the premises and the agreements, provisions and covenants
herein contained, the Company, the Banks and the Agents agree as follows:
 
 
ARTICLE 1  
DEFINITIONS AND ACCOUNTING TERMS
 
Section 1.0.  Definitions.  As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
 
“Absolute Rate” has the meaning set forth in Section 2.02(c).
 
“Absolute Rate Auction” means a solicitation of offers to make Competitive Bid
Loans setting forth Absolute Rates.
 
“Account” means:
 
(a)          with respect to the Company, the account specified in the Notice of
Borrowing or Notice of Competitive Bid Borrowing which shall be with an
institution located in New York City; and
 
(b)          with respect to the Administrative Agent or any Bank, the account
maintained at its New York Office (in the case of the Administrative Agent) or
at its Applicable Lending Office for Base Rate Loans (in the case of any Bank).
 
“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement.
 
“Administrative Questionnaire” means, with respect to each Bank, an
administrative questionnaire in the form prepared by the Administrative Agent,
 
 
 
completed by such Bank and returned to the Administrative Agent (with a copy to
the Company).
 
“Affected Bank” means any Bank affected by any of the events described in
Section 2.10(b) or 2.10(c) hereof.
 
“Affiliate” means, with respect to any Person, any Person or group of Persons
acting in concert in respect of the Person in question that, directly or
indirectly, controls or is controlled by or is under common control with such
Person.  For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as used  with respect to any Person or group of Persons acting in
concert, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management and policies of such Person, whether
through the ownership of voting securities or by contract or otherwise.
 
“Agent” means any of the Administrative Agent, the Syndication Agent and the
Documentation Agent.
 
“Agreement” means this Credit Agreement, as the same may at any time be amended,
amended and restated, supplemented or otherwise modified in accordance with the
terms hereof.
 
“Applicable Lending Office” means, for any Bank with respect to its Loans of any
particular type, the office, branch or affiliate of such Bank specified as the
booking office therefor in such Bank’s Administrative Questionnaire, or such
other office, branch or affiliate of such Bank as such Bank may specify from
time to time for such purpose by notice to the Company and the Administrative
Agent.
 
“Bank” and “Banks” have the respective meanings assigned to those terms in the
introduction to this Agreement and its or their successors and permitted
assigns.
 
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as from time to time amended and any successor statutes.
 
“Base Rate” means, for any day, a rate per annum equal to the greater of (a) the
Citibank Rate in effect on such day and (b) the Federal Funds Rate in effect on
such day plus 1/2 of 1%.
 
“Base Rate Loans” are Syndicated Loans whose interest rate is based on Base
Rate.
 
“Bid Margin” has the meaning set forth in Section 2.02(c).
 
“Board” means the Board of Governors of the Federal Reserve System.
 
 
2
 
“Borrowing” means a borrowing of Loans hereunder.
 
“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.
 
“Citibank Rate” means the rate of interest per annum publicly announced from
time to time by Citibank, N.A. as its base rate in effect at its principal
office in New York City; each change in the Citibank Rate shall be effective on
the date such change is publicly announced.
 
“Code” means the Internal Revenue Code of 1986, as from time to time
amended.  Any reference to the Code shall include a reference to corresponding
provisions of any subsequent revenue law.
 
“Commitment” means (i) with respect to each Bank listed on the Commitment
Schedule, the amount set forth opposite such Bank’s name on the Commitment
Schedule, and (ii) with respect to any substitute Bank or Assignee which becomes
a Bank pursuant to Section 10.01 or 10.15, the amount of the transferor Bank’s
Commitment assigned to it pursuant to Section 10.01 or 10.15, as such amount may
be changed from time to time pursuant to Section 2.10, 10.01 or 10.15; provided
that, if the context so requires, the term “Commitment” means the obligation of
a Bank to extend credit up to such amount to the Company hereunder.
 
“Commitment Schedule” means the Commitment Schedule attached hereto.
 
“Company” has the meaning assigned to that term in the introduction to this
Agreement.
 
“Competitive Bid Absolute Rate Loan” means a Competitive Bid Loan made by a Bank
pursuant to Absolute Rate Auction.
 
“Competitive Bid Loan” means a Loan bearing interest at such rate and for such
interest period, and on such other terms not inconsistent with the terms of this
Agreement, as the Company and the Bank making such Loan may mutually agree and
which Loan is requested pursuant to a Notice of Competitive Bid Borrowing.
 
“Competitive Bid LIBOR Loan” means a Competitive Bid Loan made by a Bank
pursuant to a LIBOR Auction.
 
“Consolidated Capitalization” means, as at any date of determination, the sum
(without duplication) of (a) Consolidated Indebtedness of Textron Manufacturing
plus (b) Consolidated Net Worth plus (c) preferred stock of the
 
 
3
 
Company plus (d) other securities of the Company convertible (whether
mandatorily or at the option of the holder) into capital stock of the Company.
 
“Compliance Certificate” means a certificate substantially in the form annexed
hereto as Exhibit E delivered to the Banks by the Company pursuant to Section
5.01(b)(i)(B).
 
“Consolidated Indebtedness of Textron Manufacturing” means, as at any date of
determination, the sum of short-term and long-term indebtedness for borrowed
money that is shown on a balance sheet of Textron Manufacturing (or would be if
a balance sheet were prepared on such date).
 
“Consolidated Net Worth” means, as at any date of determination, the
stockholders’ equity of the Company and its Subsidiaries on a consolidated basis
(but excluding the effects of the Company’s accumulated other comprehensive
income/loss) calculated in conformity with GAAP.
 
“Contractual Obligation”, as applied to any Person, means any provision of any
security issued by that Person or of any material indenture, mortgage, deed of
trust or other similar instrument of that Person under which Indebtedness is
outstanding or secured or by which that Person or any of its properties is bound
or to which that Person or any of its properties is subject.
 
“Documentation Agent” has the meaning assigned to that term in the introduction
to this Agreement.
 
“Dollar”, “Dollars” and the sign “$” mean the lawful currency of the United
States.
 
“Effective Date” has the meaning assigned to that term in Section 9.16 hereof.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended, and any successor statute.
 
“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person, is under common
control as described in Section 414(c) of the Code or is a member of a
controlled group, as defined in Section 414(b) of the Code, which includes such
Person.
 
“Eurodollar Margin” means (i) for any day on which Utilization is equal to or
less than 50%, a rate per annum of 0.21% (ii) for any day on which Utilization
exceeds 50%, a rate per annum of 0.26%.
 
“Eurodollar Rate” means, for any Interest Rate Determination Date either (a)
U.S. LIBOR; or (b) if a rate cannot be determined pursuant to clause (a) above,
a rate per annum equal to the arithmetic average (rounded upwards to the
 
 
4
 
 nearest 1/16 of 1%) of the offered quotation, if any, to first class banks in
the Eurodollar market by each of the Reference Banks for deposits in the
applicable currency with maturities comparable to the Interest Period for which
such Eurodollar Rate will apply as of approximately 10:00 A.M. (New York time)
two Business Days prior to the commencement of such Interest Period.  If any
Reference Bank fails to provide its offered quotation to the Administrative
Agent, the Eurodollar Rate shall be determined on the basis of the offered
quotation(s) by the other Reference Bank(s).
 
“Eurodollar Rate Loans” means Syndicated Loans or portions thereof during the
period in which such Loans bear interest at rates determined in accordance with
Section 2.06(a)(i)(A) hereof.
 
“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurodollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents).
 
“Event of Default” has the meaning assigned to that term in Article 7 hereof.
 
“Exchange Act” means the Securities Exchange Act of 1934, as from time to time
amended, and any successor statutes.
 
“Facility Fee Rate” means 0.04% per annum.
 
“Federal Funds Rate” means on any one day the weighted average of the rate on
overnight Federal funds transactions with members of the Federal Reserve System
only arranged by Federal funds brokers as published as of such day by the
Federal Reserve Bank of New York, provided that if such day is not a Business
Day, the Federal Funds Rate shall be measured as of the immediately preceding
Business Day.
 
“Finance Company” means any Person which is (or would be but for the proviso to
the definition of such term) a Subsidiary of the Company and which is primarily
engaged in the business of a finance company.
 
“Funding Date” means the date of the funding of a Loan made pursuant to a Notice
of Borrowing but does not mean the date of any conversion or continuation of the
interest rate applicable to any Loan pursuant to a Notice of
Conversion/Continuation.
 
 
5
 
“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board as in effect from time to time.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Indebtedness”, as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money of that Person, (ii) that portion of obligations
with respect to Capital Leases which is properly classified as a liability on a
balance sheet of that Person in conformity with GAAP, (iii) notes payable of
that Person and drafts accepted by that Person representing extensions of credit
whether or not representing obligations for borrowed money, (iv) any obligation
of that Person owed for all or any part of the deferred purchase price of
property or services which purchase price is (a) due more than twelve months
from the date of incurrence of the obligation in respect thereof, or (b)
evidenced by a note or similar written instrument, (v) all non-contingent
obligations of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit or similar instrument, (vi) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have
been  assumed by that Person or is nonrecourse to the credit of that Person and
(vii) any guarantee of that Person, direct or indirect, of any indebtedness,
note payable, draft accepted, or obligation described in clauses (i)-(vi) above
of any other Person.
 
“Initial Loans” means the initial Loans made under this Agreement.
 
“Interest Payment Date” means, (x) with respect to any Eurodollar Rate Loan, the
last day of each Interest Period applicable to such Eurodollar Rate Loan;
provided that in the case of each Interest Period of six months, “Interest
Payment Date” shall also include each Interest Period Anniversary Date (or if
such day is not a Business Day, then the next succeeding Business Day) for such
Interest Period and (y) in the case of any Base Rate Loan, the last Business Day
of each calendar quarter.
 
“Interest Period” means any interest period applicable to a Eurodollar Rate Loan
or Competitive Bid Loan as determined pursuant to Section 2.06(b) hereof.
 
“Interest Period Anniversary Date” means, for each Interest Period applicable to
a Eurodollar Rate Loan which is six months, the three-month anniversary of the
commencement of that Interest Period.
 
6
 
“Interest Rate Determination Date” means each date for calculating the
Eurodollar Rate for purposes of determining the interest rate in respect of an
Interest Period.  The Interest Rate Determination Date shall be the second
Business Day prior to the first day of the related Interest Period.
 
“LIBOR Auction” means a solicitation of offers to make Competitive Bid Loans
setting forth Bid Margins.
 
“Lien” means any lien, mortgage, pledge, security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement to give any
security interest).
 
“Loans” means one or more of the Syndicated Loans, Competitive Bid Loans or any
combination thereof.
 
“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board as in effect from time to time.
 
“Material Adverse Effect” means a material adverse effect on the business,
operations, properties, assets or financial condition of the Company and its
Subsidiaries, taken as a whole.
 
“Multiemployer Plan” has the meaning assigned to that term in Section 4001(a)(3)
of ERISA.
 
“Net Proceeds” means, with respect to any Reduction Event, the cash proceeds
received by the Company in respect of such event net of the sum of all fees and
out-of-pocket expenses paid by the Company to third parties in connection with
such event.
 
“Net U.S. Based Cash” means, as at any date of determination, the amount, if
any, by which the aggregate amount of cash held by the Company and its U.S.
Subsidiaries exceeds $200,000,000.
 
“New York Office” means, for the Administrative Agent, the office in New York
City specified in or pursuant to Section 9.07.
 
“Notes” means the promissory notes of the Company issued pursuant to Section
2.04(b) hereof in substantially the form of Exhibit A hereto.
 
“Notice of Borrowing” means any Notice of Syndicated Borrowing, Notice of
Competitive Bid Borrowing or any combination thereof.
 
“Notice of Competitive Bid Borrowing” has the meaning assigned to that term in
Section 2.02(b) hereof and shall be substantially in the form of Exhibit D-2
hereof.
 
7
 
 
“Notice of Conversion/Continuation” means any notice delivered pursuant to
Section 2.03(a) hereof and shall be substantially in the form of Exhibit D-3
hereto.
 
“Notice of Syndicated Borrowing” has the meaning assigned to that term in
Section 2.01(b) hereof and shall be substantially in the form of Exhibit D-1
hereto.
 
“Offer” means the tender offer commenced on October 16, 2007 by an indirectly
wholly-owned Subsidiary of the Company to purchase all of the issued and
outstanding shares of common stock of United Industrial Corporation.
 
“Officer’s Certificate” means, as applied to any corporation, a certificate
executed on behalf of such corporation by its Chairman of the Board (if an
officer), its President, any Vice President of such corporation, its Chief
Financial Officer, its Treasurer or any Assistant Treasurer of such corporation.
 
“PBGC” means the Pension Benefit Guaranty Corporation created by Section 4002(a)
of ERISA or any successor thereto.
 
“Pension Plan” means any plan (other than a Multiemployer Plan) described in
Section 4021(a) of ERISA and not excluded pursuant to Section 4021(b) thereof,
which may be, is or has been established or maintained, or to which
contributions may be, are or have been made by the Company or any of its ERISA
Affiliates or as to which the Company would be considered as a “contributing
sponsor” for purposes of Title IV of ERISA at any relevant time.
 
“Permitted Encumbrances” means:
 
(i)           Liens for taxes, assessments or governmental charges or claims the
payment of which is not at the time required by Section 5.03;
 
(ii)           Statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other liens imposed by law incurred in the ordinary
course of business for sums not yet delinquent or being contested in good faith,
if such reserve or other appropriate provision, if any, as shall be required by
generally accepted  accounting principles then in effect, shall have been made
therefor;
 
(iii)           Liens (other than any Lien imposed by ERISA) incurred or
deposits made in the ordinary course of business in connection with workers’
compensation, unemployment insurance and other types of social security, or to
secure the performance of tenders, statutory obligations, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);
 
8
 
(iv)           Any attachment or judgment Lien individually or in the aggregate
not in excess of $100,000,000 unless the judgment it secures shall, within 30
days after the entry thereof, not have been discharged or execution thereof
stayed pending appeal, or shall not have been discharged within 30 days after
the expiration of any such stay;
 
(v)           Leases or subleases granted to others not interfering in any
material respect with the business of the Company or any of its Subsidiaries;
 
(vi)           Easements, rights-of-way, restrictions, minor defects or
irregularities in title and other similar charges or encumbrances not
interfering in any material respect with the ordinary conduct of the business of
the Company or any of its Subsidiaries;
 
(vii)           Any interest or title of a lessor under any lease;
 
(viii)          Liens arising from UCC financing statements regarding leases;
and
 
(ix)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods incurred in the ordinary course of business.
 
“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and any Governmental Authority.
 
“Potential Event of Default” means a condition or event which, after notice or
lapse of time or both, would constitute an Event of Default if that condition or
event were not cured or removed within any applicable grace or cure period.
 
“pro rata Share” means, when used with reference to any Bank and any described
aggregate or total amount, the percentage designated as such Bank’s pro rata
Share set forth under the name of such Bank on the applicable signature page of
this Agreement, as such pro rata Share may be adjusted pursuant to the terms of
this Agreement.
 
“Reduction Event” means any sale or issuance by the Company of its long-term
debt securities in an aggregate principal amount of at least $350,000,000;
pursuant to a private placement or sale that is underwritten, managed, arranged,
placed or initially purchased by an investment bank.
 
“Reference Banks” means Citibank, N.A. and Bank of America, N.A.
 
9
 
“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor to all or a portion thereof establishing reserve requirements.
 
“Reportable Event” means a “reportable event” described in Section 4043(b) of
ERISA or in the regulations thereunder notice of which to PBGC is required
within 30 days after the occurrence thereof, or receipt of a notice of
withdrawal liability with respect to a Multiemployer Plan pursuant to Section
4204 of ERISA.
 
“Required Banks” means, as at any time any determination thereof is to be made,
the Banks holding more than 50% of the Total Commitment or, if no Commitments
are in effect, more than 50% of the Total Outstanding Amount.
 
“Restricted Subsidiary” means each Subsidiary (or a group of Subsidiaries that
would constitute a Restricted Subsidiary if consolidated and which are engaged
in the same or related lines of business) of the Company now existing or
hereafter acquired or formed by the Company which (x) for the most recent fiscal
year of the Company, accounted for more than 5% of the consolidated revenues of
the Company and its Subsidiaries, or (y) as at the end of such fiscal year, was
the owner of more than 5% of the consolidated assets of the Company and its
Subsidiaries.  For purposes of this definition, the proviso to the definition of
Subsidiary shall not be applicable.
 
“Securities Act” means the Securities Act of 1933, as from time to time amended,
and any successor statutes.
 
“Subsidiary” means, in respect to any Person, any corporation, association or
other business entity of which more than 50% of the total voting power of shares
of stock entitled (without regard to the occurrence of any contingency) to vote
in the election of directors, managers or trustees thereof is at the time owned
or controlled, directly or indirectly, by such Person or one or more of the
other Subsidiaries of such Person or a combination thereof; provided, however,
that no Finance Company or any Subsidiary of any Finance Company shall be
treated as a Subsidiary of the Company.
 
“Syndicated Loan” means a Loan which is made as part of a Borrowing, is made
collectively by the Banks based on each Bank’s pro rata Share of such Loan, is
made as either a Base Rate Loan or a Eurodollar Rate Loan and is requested
pursuant to a Notice of Syndicated Borrowing.
 
“Syndication Agent” has the meaning assigned to that term in the introduction to
this Agreement.
 
“Termination Date” means September 30, 2008, or if any such day is not a
Business Day, the next preceding Business Day.
 
10
 
“Termination Event” means (i) a Reportable Event with respect to any Pension
Plan, or (ii) the withdrawal of the Company or any of its ERISA Affiliates from
a Pension Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of
intent to terminate a Pension Plan (including any such notice with respect to a
Pension Plan amendment referred to in Section 4041(e) of ERISA),  or (iv) the
institution of proceedings to terminate a Pension Plan by the PBGC, or (v) any
other event or condition which, to the best knowledge of the Company, would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan.
 
“Textron Affiliate,” as applied to the Company, means any Person or Persons
directly or indirectly controlling the Company.  For purposes of this
definition, controlling, as applied to the Company, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of the Company, whether through the ownership of voting
securities or by contract or otherwise.  Neither any Bank nor any parent of any
Bank nor any Subsidiary of any such Bank or parent shall be treated as a Textron
Affiliate.
 
“Textron Affiliate Amount” means, as at any date of determination, the then
aggregate outstanding amount of all loans and/or advances to any Textron
Affiliate from the Company or any Subsidiary of the Company (without giving
effect to the proviso to the definition of Subsidiary).
 
“Textron Manufacturing” means the Company and any Subsidiary of the Company that
is not a Finance Company.
 
“Total Commitment” means, as at any date of determination, the aggregate
Commitments of all Banks then in effect (as such Commitments may be reduced from
time to time pursuant to Section 2.08(a) hereof).  The original amount of the
Total Commitment is $750,000,000.
 
“Total Outstanding Amount” means, at any time, the aggregate outstanding
principal amount of the Loans (including both Syndicated Loans and Competitive
Bid Loans), determined at such time after giving effect, if one or more Loans
are being made at such time, to any substantially concurrent application of the
proceeds thereof to repay one or more other Loans.
 
“Type” means, in respect of any Syndicated Loan, any type of Syndicated Loan,
i.e., either a Base Rate Loan or a Eurodollar Rate Loan.
 
“U.S. LIBOR” means, with respect to any Interest Rate Determination Date for any
Loans, an interest rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”) from Telerate Successor Page 3750, as published by Reuters
(or other commercially available source providing quotations of BBA LIBOR as
designated by the Administrative Agent from time to time) as of 11:00 A.M.
(London time) on such Interest Rate Determination
 
11
 
Date for Dollar deposits comparable in amount to the aggregate principal amount
of such Dollar denominated Loans and having a tenor equal to the duration of the
applicable Interest Period.
 
“U.S. Subsidiary” means any Subsidiary of the Company that is organized under
the laws of any state of the United States of America or the District of
Columbia.
 
“Utilization” means, at any date, the percentage equivalent of a fraction (i)
the numerator of which is the Total Outstanding Amount at such date (after
giving effect to any borrowing or payment on such date) and (ii) the denominator
of which is the Total Commitment at such date (after giving effect to any
reduction on such date).  If for any reason any Loans remain outstanding after
termination of the Commitments, Utilization shall be deemed to be 100%.
 
Section 1.02.  Accounting Terms and Determinations.  Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared in accordance with GAAP, applied on a
basis consistent (except for changes concurred in by the Company’s independent
public accountants) with the most recent audited consolidated financial
statements of the Company and its Consolidated Subsidiaries delivered to the
Banks; provided that, if the Company notifies the Administrative Agent that the
Company wishes to amend any covenant in Article 6 to eliminate the effect of any
change in GAAP on the operation of such covenant (or if the Administrative Agent
notifies the Company that the Required Banks wish to amend Article 6 for such
purpose), then the Company’s compliance with such covenant shall be determined
on the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenant is
amended in a manner satisfactory to the Company and the Required Banks; provided
further that the implementation of Statement of Financial Accounting Standards
No. 142 shall not be deemed a change in GAAP for purposes of the preceding
proviso.
 
 
ARTICLE 2
AMOUNTS AND TERMS OF COMMITMENTS AND LOANS
 
Section 2.01.  Commitments.
 
(a)  Loans.  Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Company herein set
forth, each Bank hereby severally agrees to lend to the Company from time to
time during the period from and including the Effective Date to but not
including the Termination Date its pro rata Share of the Total Commitment.  Each
Bank’s Commitment and the Total Commitment shall expire in full on the
Termination Date.
 
12
 
Amounts borrowed under this Section 2.01(a) may, subject to the limitations set
forth in this Agreement, be repaid and, up to but excluding the Termination
Date, be reborrowed.  The Syndicated Loans and all other amounts owed hereunder
with respect to the Syndicated Loans shall be paid in full no later than the
Termination Date.
 
Borrowings on any Funding Date with respect to a Syndicated Loan under this
Section 2.01(a) shall be in Dollars in an aggregate minimum amount of
$10,000,000 and integral multiples, of $1,000,000 in excess of that amount or,
if less, the unutilized amount of the Total Commitment.  Notwithstanding the
foregoing, no Syndicated Loan may be borrowed if the Total Outstanding Amount,
after giving effect to the Loan so requested and all other Loans then requested
which have not yet been funded, shall exceed the Total Commitment then in
effect.
 
(b)  Notice of Syndicated Borrowing.  Subject to Section 2.01(a), whenever the
Company desires to borrow under this Section 2.01, it shall deliver to the
Administrative Agent a Notice of Syndicated Borrowing (which may be telephonic,
confirmed promptly in writing) no later than 10:30 A.M. (New York City time) (x)
in the case of a Base Rate Loan, on the proposed Funding Date, and (y) in the
case of a Eurodollar Rate Loan, three Business Days in advance of the proposed
Funding Date.  The Notice of Syndicated Borrowing shall specify (i) the proposed
Funding Date (which shall be a Business Day), (ii) the amount of the proposed
Loans, (iii) whether such Loans are to consist of Base Rate Loans or Eurodollar
Rate Loans or a combination thereof and the amounts thereof, (iv) the Account of
the Company for such Loans, (v) the Interest Period(s) therefor and (vi) the
aggregate principal amount of Loans outstanding, after giving effect to the
proposed Loan and all other Loans then requested which have not yet been funded.
 
Neither the Administrative Agent nor any Bank shall incur any liability to the
Company in acting upon any telephonic notice referred to above which the
Administrative Agent believes in good faith to have been given by a duly
authorized officer or other person authorized to borrow on behalf of the Company
or for otherwise acting in good faith under this Section 2.01(b) and, upon
funding of Syndicated Loans by the Banks in accordance with this Agreement
pursuant to any telephonic notice, the Company shall have borrowed such Loans
hereunder.
 
Except as provided in Section 2.10(d), a Notice of Syndicated Borrowing for a
Eurodollar Rate Loan (or telephonic notice in lieu thereof) shall be irrevocable
on and after the related Interest Rate Determination Date, and the Company shall
be bound to make a borrowing in accordance therewith.
 
(c)  Disbursement of Funds.  Promptly after receipt of a Notice of Syndicated
Borrowing pursuant to Section 2.01(b) (or telephonic notice in lieu thereof)
with respect to a Syndicated Loan, the Administrative Agent shall notify each
Bank of the proposed borrowing.  Each Bank shall make its pro rata Share
 
13
 
of the amount of such Loans available to the Administrative Agent by causing
funds in such amount to be credited to the Account of the Administrative Agent
in same day funds not later than 12:00 Noon (New York City time) on the Funding
Date.  Such Loans of a Bank shall be equal to such Bank’s pro rata Share of the
aggregate amount of all such Loans requested by the Company pursuant to the
applicable Notice of Syndicated Borrowing.  Upon satisfaction or waiver of the
conditions precedent specified in Section 3.01 (in the case of the Initial
Loans) and Section 3.02 (in the case of all Loans) the Administrative Agent
shall make the proceeds of such Loans available to the Company by causing an
amount of funds equal to the proceeds of all the Loans received by the
Administrative Agent to be credited to the Account of such Company in same day
funds.
 
Unless the Administrative Agent shall have been notified by any Bank (which
notice may be telephonic, confirmed promptly in writing) prior to any Funding
Date in respect of any Syndicated Loan that such Bank does not intend to make
available to the Administrative Agent such pro rata Share of such Loan on such
Funding Date, the Administrative Agent may assume that such Bank has made such
amount available to the Administrative Agent on such Funding Date and the
Administrative Agent in its sole discretion may, but shall not be obligated to,
make available to the Company a corresponding amount on such Funding Date.  If
such corresponding amount is not in fact made available to the Administrative
Agent by such Bank, the Administrative Agent shall be entitled to recover such
corresponding amount on prompt demand from such Bank together with interest
thereon, for each day from such Funding Date until the date such amount is paid
to the Administrative Agent at the customary rate set by the Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate.  If such Bank does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Company and the Company shall
immediately pay such corresponding amount to the Administrative Agent.  Nothing
in this Section 2.01(c) shall be deemed to relieve any Bank from its obligation
to fulfill its Commitment hereunder or to prejudice any rights which the Company
may have against any Bank as a result of any default by such Bank hereunder.
 
Section 2.02.  Competitive Bid Loans.  (a)  Subject to and upon the terms and
conditions herein set forth, each Bank severally agrees that the Company may
incur a Competitive Bid Loan pursuant to a Notice of Competitive Bid Borrowing
from time to time on and after the Effective Date and prior to the date which is
the Business Day preceding the date which is 30 days prior to the Termination
Date, provided that the Total Outstanding Amount, after giving effect to the
Loan so requested and all other Loans then requested which have not yet been
funded, will not exceed the Total Commitment then in effect.  Within the
foregoing limits and subject to the conditions set forth in this Agreement,
Competitive Bid Loans may be repaid and reborrowed in accordance with the
provisions hereof.  Competitive Bid Loans made on any Funding Date shall be in
Dollars in an aggregate
 
14
 
minimum amount of $10,000,000 and in integral multiples of $1,000,000 in excess
of such amount.
 
(b)  Whenever the Company desires to incur a Competitive Bid Loan, it shall
deliver to the Administrative Agent and each Bank a Notice of Competitive Bid
Borrowing, such notice to specify in each case (A)  the date of the proposed
Competitive Bid Loan(s),  (B) the aggregate amount of the proposed Competitive
Bid Loan(s), (C) the maturity date for repayment of each Competitive Bid Loan to
be made as part of such Competitive Bid Loans (each of which maturity dates may
not be later than the Business Day prior to the Termination Date), (D) the
Account of the Company for such Loan(s), (E)  the interest payment date or dates
relating thereto, (F) whether the Competitive Bid Loan(s) are to be Competitive
Bid Absolute Rate Loans or Competitive Bid LIBOR Loans, (G) the aggregate
principal amount of Loans outstanding after giving effect to the proposed
Competitive Bid Loan(s) and all other Loans then requested which have not yet
been funded and (H) any other terms to be applicable to such Competitive Bid
Loan(s).  A Notice of Competitive Bid Borrowing must be received no later than
11:00 A.M. (New York City time) on (i) the fifth Business Day prior to the date
of the Borrowing proposed therein, in the case of a LIBOR Auction or (ii) the
Business Day next preceding the date of Borrowing proposed therein, in the case
of an Absolute Rate Auction. No Notice of Competitive Bid Borrowing shall be
given earlier than three Business Days subsequent to the making of the last
Competitive Bid Loan.
 
(c)  Each Bank shall, if, in its sole discretion, it elects to do so,
irrevocably offer to make one or more Competitive Bid Loans to the Company as
part of such proposed Competitive Bid Loan(s) by notifying the Company, not
later than (i) 2:00 P.M. (New York City time) on the fourth Business Day prior
to the proposed date of Borrowing, in the case of a LIBOR Auction and (ii) 10:00
A.M. (New York City time) on the proposed date of Borrowing, in the case of an
Absolute Rate Auction (each such date being hereinafter referred to as a “Reply
Date”), of (i) the minimum amount and maximum amount of each Competitive Bid
Loan which such Bank would be willing to make as part of such proposed
Competitive Bid Loan(s) (which amounts may, subject to the provisions of Section
2.01(a), exceed such Bank’s Commitment); provided that the minimum amount of any
Bank’s bid shall be at least $5,000,000 (or, in the case of a Competitive Bid
Loan denominated in an Alternative Currency, the Currency Equivalent thereof in
such Alternative Currency), (ii) in the case of a LIBOR Auction, the margin
above or below the applicable Eurodollar Rate (the “Bid Margin”) offered for
each such Competitive Bid Loan, expressed as a percentage (specified to the
nearest 1/10,000th of 1%) to be added to or subtracted from such base rate and
(iii) in the case of an Absolute Rate Auction, the rate of interest per annum
(specified to the nearest 1/10,000th of 1%) (the “Absolute Rate”) offered for
each such Competitive Bid Loan.  If any Bank shall not notify the Company,
before 2:00 P.M. or 10:00 a.m. (New York City time), as the case may be, on the
 
15
 
Reply Date of its offer of a Competitive Bid Loan, such Bank shall be deemed not
to be making an offer with respect to such Competitive Bid Loan.
 
(d)  The Company shall, in turn, before 11:00 A.M. (New York City time) on (i)
the third Business Day prior to the proposed date of Borrowing, in the case of a
LIBOR Auction or (ii) the Reply Date, in the case of an Absolute Rate Auction
either
 
(A)  cancel such Competitive Bid Loan by giving the Administrative Agent and
each Bank notice to that effect (whereupon such Competitive Bid Loan will not be
made), or
 
(B)  accept one or more of the offers made by any Bank or Banks pursuant to
Section 2.02(c), in its sole discretion, by giving notice to the Administrative
Agent and such Bank of the amount of each Competitive Bid Loan (which amount
shall be equal to or greater than the minimum amount, and equal to or less than
the maximum amount, notified to the Company by such Bank or Banks for such
Competitive Bid Loan pursuant to Section 2.02(c)) to be made by such Bank as
part of such Competitive Bid Loan, and reject any remaining offers made by Banks
pursuant to Section 2.02(c) above by giving the Administrative Agent and such
Bank notice to that effect.
 
(e)  On the Funding Date of each Competitive Bid Loan, each Bank required to
participate therein will make available its share of such Competitive Bid Loan
(as specified in Section 2.02(d)) by causing funds in such amount to be credited
to the Account of the Company in same day funds not later than 12:00 Noon (New
York City time).
 
(f)  Each Competitive Bid Loan shall be payable on the maturity date specified
in the Notice of Competitive Bid Borrowing relating to such Competitive Bid
Loan.
 
Section 2.03  Notices of Conversion/Continuation.  (a) Subject to the provisions
of Section 2.10 hereof, the Company shall have the option (i) to convert at any
time all or any part of its outstanding Base Rate Loans in an aggregate minimum
amount of $10,000,000 and integral multiples of $5,000,000 in excess of that
amount, to Eurodollar Rate Loans and (ii) upon the expiration of any Interest
Period applicable to outstanding Eurodollar Rate Loans, to continue all or any
portion of such Eurodollar Rate Loans in an aggregate minimum amount of
$10,000,000 and integral multiples of $5,000,000 in excess of that amount as
Eurodollar Rate Loans.  The succeeding Interest Period(s) of such converted or
continued Eurodollar Rate Loan shall commence on the date of conversion in the
case of clause (i) above and on the last day of the Interest Period of the
Eurodollar Rate Loans to be continued in the case of clause (ii) above.
 
16
 
The Company shall deliver a Notice of Conversion/Continuation to the
Administrative Agent no later than 11:00 A.M. (New York City time) at least
three Business Days in advance of the proposed conversion/continuation date.  A
Notice of Conversion/Continuation shall specify (i) the proposed
conversion/continuation date (which shall be a Business Day), (ii) the amount of
the Syndicated Loan to be converted/continued, (iii) the nature of the proposed
conversion/continuation and (iv) the requested Interest Period.
 
Except as provided in Section 2.10(d) hereof, a Notice of
Conversion/Continuation for conversion to, or continuation of, a Eurodollar Rate
Loan shall be irrevocable on or after the related Interest Rate Determination
Date, and the Company shall be bound to convert or continue in accordance
therewith.
 
(b)  Unless the Company shall have given the Administrative Agent (x) a timely
Notice of Conversion/Continuation in accordance with the provisions of Section
2.03(a) hereof with respect to Eurodollar Rate Loans outstanding or (y) written
notice of the Company’s intent to prepay Eurodollar Rate Loans, furnished not
later than 11:00 A.M. (New York City time) on the fourth Business Day prior to
the last day of the Interest Period with respect to such Eurodollar Rate Loans,
the Company shall be deemed to have requested that such Eurodollar Rate Loans be
continued for an additional Interest Period of one month.
 
Section 2.04.  Registry.  (a)  The Administrative Agent shall maintain a
register (the “Register”) on which it will record the Commitment of each Bank,
each Loan made by such Bank, and each repayment of any Loan made by such
Bank.  Any such recordation by the Administrative Agent on the Register shall
constitute prima facie evidence thereof, absent manifest error.  Each Bank shall
record on its internal records (including computerized systems) the foregoing
information as to its own Commitment and Loans.  Failure to make any such
recordation, or any error in such recordation, shall not affect the Company’s
obligations hereunder.
 
(b)  The Company hereby agrees that, upon the request of the Administrative
Agent if so instructed by any Bank at any time, such Bank’s Loans shall be
evidenced by a promissory note substantially in the form of Exhibit A hereto (a
“Note”).  The Note issued to each Bank pursuant to this Section 2.04(b)
shall (i) be payable to the order of such Bank, (ii) be payable in the principal
amount of the outstanding Loans evidenced thereby, (iii) provide that all Loans
then outstanding shall be repaid on the date as provided herein, (iv) bear
interest as provided in the appropriate clause of Section 2.06 hereof, (v) be
entitled to the benefits of this Agreement, and (vi) have attached thereto a
schedule (a “Loans and Principal Payments Schedule”) substantially in the form
of the Schedule to Exhibit A hereto.  At the time of the making of each Loan or
principal payment in respect thereof, each Bank may, and is hereby authorized
to, make a notation on the Loans and Principal Payments Schedule of the date and
the amount of such Loan or payment, as the case may be.  Notwithstanding the
foregoing, the failure to make a notation with respect to the making of any
Loan, shall not limit or
 
17
 
otherwise affect the obligation of the Company hereunder or under the applicable
Note with respect to such Loan and payments of principal by the Company shall
not be affected by the failure to make a notation thereof on the appropriate
Loans and Principal Payments Schedule.
 
Section 2.05.  Pro Rata Borrowings.  The Syndicated Loans comprising each
Borrowing under this Agreement shall be made by the Banks simultaneously and
each Bank’s Syndicated Loan shall be equal to such Bank’s pro rata Share of such
Borrowing.  It is understood that no Bank shall be responsible for any default
by any other Bank in its obligation to make a Loan hereunder and that each Bank
shall be obligated to make the Loans provided to be made by it hereunder subject
to the terms hereof, regardless of the failure of any other Bank to fulfill its
commitment to make Loans hereunder.  If, as a result of an error in the
determination of any Bank’s pro rata Share of a Borrowing with respect to a
Syndicated Loan, a Bank makes a Syndicated Loan in excess of its pro rata Share
(an “Erroneous Loan”) the Company shall, upon the request of the Administrative
Agent, repay a portion of such Syndicated Loan equal to such excess or, within
two days of receiving written notice of such error, correct such error by
effecting a Borrowing of Syndicated Loans having a comparable maturity to the
then remaining maturity of the Erroneous Loan (a “Correcting Loan”) and
allocating the Correcting Loan among the Banks such that, after such allocation,
the sum of the principal amounts of the Erroneous Loan and the Correcting Loan
held by each Bank shall represent such Bank’s pro rata Share of the sum of the
aggregate principal amounts of the Erroneous Loans and the Correcting Loans held
by all Banks; provided, however, that the Company may not incur Correcting Loans
if, after giving effect to such Correcting Loans, the outstanding Syndicated
Loans of any Bank shall exceed such Bank’s Commitment or if the aggregate
principal amount of all Loans outstanding would exceed the Total Commitment then
in effect.  Borrowings of Correcting Loans shall be subject to all of the terms
and conditions of Borrowings hereunder.
 
Section 2.06.  Interest.  (a) Rate of Interest on Loans.
 
(i)  The Company agrees to pay interest in respect of the unpaid principal
amount of each Syndicated Loan made to it from and including the date made to
but not including the date repaid.
 
(A)  Each Eurodollar Rate Loan shall bear interest on the unpaid principal
amount thereof for the applicable Interest Period at an interest rate per annum
equal to the sum of the Eurodollar Margin plus the applicable Eurodollar Rate.
 
(B)  Each Base Rate Loan shall bear interest on the unpaid principal thereof at
an interest rate per annum equal to the applicable Base Rate.
 
18
 
(ii)  The Company agrees to pay interest in respect of the unpaid principal
amount of each Competitive Bid Loan made to it from and including the date made
to but not including the date repaid.
 
(A)  Each Competitive Bid LIBOR Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the sum of the Eurodollar Rate for such Interest Period plus
(or minus) the Bid Margin quoted by the Bank making such Loan in accordance with
Section 2.02(b).
 
(B)  Each Competitive Bid Absolute Rate Loan shall bear interest on the
outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the Absolute Rate quoted by the Bank
making such Loan in accordance with Section 2.02(b).
 
The Administrative Agent shall determine each interest rate applicable to the
Loans hereunder in accordance with Section 2.10(a).  The Administrative Agent
shall give prompt notice to the Company and Banks of each rate of interest so
determined, and its determination thereof shall be conclusive in the absence of
manifest error.
 
(b)  Interest Periods.  In connection with each Eurodollar Rate Loan and
Competitive Bid Loan, the Company shall elect an interest period (each an
“Interest Period”) to be applicable to such Eurodollar Rate Loan or Competitive
Bid Loan, as the case may be.  The Interest Period (i) with respect to each
Eurodollar Rate Loan shall be either a one, two, three or six month period, (ii)
with respect to each Competitive Bid LIBOR Loan shall be a whole number of
months as specified by the Company in the Notice of Competitive Bid Borrowing
and (iii) with respect to each Competitive Bid Absolute Rate Loan shall be such
number of days (but not less than seven days) as specified by the Company in the
Notice of Competitive Bid Borrowing; provided that:
 
(A)  the Interest Period for each Eurodollar Rate Loan and Competitive Bid Loan
shall commence on the date of such Loan;
 
(B)  if an Interest Period would otherwise expire on a day which is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that if any Interest Period would otherwise expire on a day which
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;
 
(C)  any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically
 
19
 
    corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of such ending calendar month;
 
(D)  no Interest Period shall extend beyond the Termination Date; and
 
(E)  there shall be no more than five Interest Periods outstanding at any time.
 
(c)  Interest Payments.  Interest shall be payable on each (i) Syndicated Loan
in arrears on each Interest Payment Date applicable to that Loan, and (ii)
Competitive Bid Loan, at such times as agreed to by the Company and the Bank
making such Competitive Bid Loan (which shall be the scheduled maturity date of
such Loan if less than 180 days after the making of such Loan), and in each case
upon any prepayment of that Loan (to the extent accrued on the amount being
prepaid) and when due and payable (whether at maturity, by acceleration or
otherwise).
 
(d)  Computation of Interest.  Interest on Eurodollar Rate Loans shall be
computed on the basis of a 360-day year and the actual number of days elapsed in
the period during which it accrues and interest on Base Rate Loans shall be
computed on the basis of a 365-day year and the actual number of days elapsed in
the period during which it accrues.  Interest on a Competitive Bid Loan shall be
computed on the basis set forth in the applicable Notice of Competitive Bid
Borrowing.  In computing interest on any Loan, the date of the making of the
Loan or, in the case of a Eurodollar Rate Loan, the first day of an Interest
Period, as the case may be, shall be included and the date of payment or the
expiration of an Interest Period, as the case may be, shall be excluded;
provided that if a Loan is repaid on the same day on which it is made, one day’s
interest shall be paid on that Loan.
 
(e)  Post-Maturity Interest.  Any principal payments on the Loans not paid when
due and, to the extent permitted by applicable law, any interest payment on the
Loans not paid when due, in each case whether at stated maturity, by notice of
prepayment, by acceleration or otherwise, shall thereafter bear interest payable
upon demand at a rate per annum equal to the sum of 2% plus the higher of (i)
the rate of interest applicable to such Loans or (ii) the rate of interest
otherwise payable under this Agreement for Base Rate Loans.
 
Section 2.07.  Commissions and Fee.  (a) Facility Fees.
 
(i)  The Company shall pay to the Administrative Agent for the account of the
Banks a facility fee at the Facility Fee Rate accrued from and including the
Effective Date to but not including the Termination Date on the daily average
aggregate amount of the Commitments (whether used or unused).
 
 
20
 
(ii)  Such facility fees shall be computed on the basis of a year of 360 days
and paid for the actual number of days elapsed.  Such facility fees shall be
paid quarterly in arrears on each March 31, June 30, September 30 and December
31 and upon the date of termination of the Commitments in their entirety (and,
if later, the date the Loans shall be repaid in their entirety).  From the
effective date of any termination or reduction of Commitments, such facility
fees shall cease to accrue or be correspondingly reduced.  If the Commitments
are terminated in their entirety or reduced, facility fees accrued on the total
Commitments, or accrued on the aggregate amount of the reduction of the
Commitments (in the case of such a reduction), shall be payable on the effective
date of such termination or reduction.
 
(b)  Time of Payment.  The Company shall make payment of each Bank’s facility
fees hereunder, not later than Noon (New York City time) on the date when due in
Dollars and in immediately available funds, to the Administrative Agent at its
New York Office.  Upon receipt of any amount representing facility fees paid
pursuant to this Section 2.07, the Administrative Agent shall pay such amount to
the Banks based upon their respective pro rata Shares.
 
Section 2.08.  Reductions in Commitments; Repayments and Payments.  (a)
Reductions of Total Commitment.  After the Effective Date, the Company shall
have the right, upon at least three Business Days’ prior irrevocable written
notice to the Administrative Agent, who will promptly notify the Banks thereof,
by telephone confirmed in writing, without premium or penalty, to reduce or
terminate the Total Commitment, in whole at any time or in part from time to
time, in minimum aggregate amounts of $10,000,000 (unless the Total Commitment
at such time is less than $10,000,000, in which case, in an amount equal to the
Total Commitment at such time) and, if such reduction is greater
than  $10,000,000, in integral multiples of $5,000,000 in excess of such amount,
provided that (a) any such reduction of the Total Commitment shall apply to the
Commitment of each Bank in accordance with its pro rata Share of the aggregate
of such reduction, (b) any such reduction in the Total Commitment shall be
permanent and (c) after giving effect to any such reduction, the Total
Commitment shall equal or exceed the Total Outstanding Amount.
 
(b)  Voluntary Prepayments.
 
(i)  Subject, in the case of any Eurodollar Rate Loan, to Section 2.10(e), the
Company shall have the right to prepay any Syndicated Loan in whole at any time
or in part from time to time without premium or penalty in an aggregate minimum
amount of $10,000,000 and integral multiples of $1,000,000 in excess of that
amount or, if less, the outstanding principal amount of such Loan.  The Company
shall give notice (by telex or telecopier, or by telephone (confirmed in writing
promptly thereafter)) (which shall be irrevocable) to the Administrative
 
 
21
 
Agent and each Bank of each proposed prepayment hereunder, (x) with respect to
Base Rate Loans, not later than 10:30 A.M. on the Business Day preceding the day
of the proposed repayment and (y) with respect to Eurodollar Rate Loans, at
least four Business Days prior to the day of the proposed prepayment, and in
each case shall specify the proposed prepayment date (which shall be a Business
Day), the aggregate principal amount of the proposed prepayment and what Loans
are to be prepaid.
 
(ii)  The Company may not prepay all or any portion of the principal amount of
any Competitive Bid Loan prior to the maturity thereof.
 
(c)  Mandatory Repayments and Commitment Reductions.
 
(i)  Upon consummation of any Reduction Event, the Company shall notify the
Administrative Agent as promptly as practicable thereof and of the Net Proceeds
in connection therewith.  The Commitments shall automatically, without further
action by any party hereto, be reduced effective on the date of receipt by the
Administrative Agent of such notice by an amount equal to the largest multiple
of $1,000,000 that does not exceed the amount of the related Net Proceeds.  If
the Total Outstanding Amount after giving effect to any such reduction exceeds
the Total Commitment, the Company shall immediately prepay to the Administrative
Agent the amount equal to the difference between the Total Outstanding Amount
and the Total Commitment.
 
(ii)  The Company shall repay to the relevant Bank (which shall promptly furnish
notice thereof to the Administrative Agent) the unpaid principal amount of each
Competitive Bid Loan made by such Bank hereunder on the maturity date with
respect thereto and shall repay to the Administrative Agent the unpaid principal
amount of each Syndicated Loan on the Termination Date, in each case, together
with all accrued and unpaid interest thereon.  Upon obtaining knowledge of an
Event of Default, a Potential Event of Default, or any other default with
respect to a Competitive Bid Loan, the Bank which made such Competitive Bid Loan
shall notify the Administrative Agent thereof.
 
(d)  Interest on Principal Amounts Prepaid.  All prepayments under this Section
2.08 shall be made together with accrued and unpaid interest to the date of such
prepayment on the principal amount prepaid and any other amounts payable
pursuant to Section 2.10(e) of this Agreement.
 
(e)  Method and Place of Payment. Except as otherwise specifically provided
herein, all payments to be made by the Company on account of principal and
interest on each Loan shall be made without setoff or counterclaim by causing
funds in an amount equal to each such payment  to be credited to the Account of
the Administrative Agent, in the case of a Syndicated Loan for the ratable
account
 
 
22
 
of each Bank, and to the Account of the relevant Bank, in the case of a
Competitive Bid Loan, in each case not later than 12:00 Noon (local time in the
city in which the relevant Account is located) on the date when due and shall be
made in Dollars in same day funds.  Whenever any payment with respect to any
Loan shall be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension; provided, however, that with respect to Eurodollar Rate Loans
and Competitive Bid LIBOR Loans, if the next succeeding Business Day falls in
another calendar month, such payments shall be made on the next preceding
Business Day.  The Administrative Agent shall remit to each Bank its pro rata
Share of all such payments received in collected funds by the Administrative
Agent for the account of such Bank in respect of which such payment is
made.  Such payments shall be made to the Account of each Bank.  Upon receipt of
any principal payment with respect to a Competitive Bid Loan, the receiving Bank
shall promptly (and in any event within one Business Day thereof) notify the
Administrative Agent with respect thereto.
 
(f)  Net Payments.
 
(i)  All payments by the Company under this Agreement shall be made without
setoff or counterclaim and (unless, in the case of Competitive Bid Loans only,
otherwise agreed to between the Company and the Bank making any such Competitive
Bid Loan), in such amounts as may be necessary in order that all such payments
(after deduction or withholding for or on account of any present or future
taxes, levies, imposts, duties or other charges of whatsoever nature imposed by
any Governmental Authority, other than any tax on or measured by the net income
of a Bank pursuant to the income tax laws of the United States or of the
jurisdictions where such Bank’s principal or Applicable Lending Office is
located (collectively, “Taxes”)) shall not be less than the amounts otherwise
specified to be paid under this Agreement.  If the Company is required by law to
make any deduction or withholding from any payment due hereunder, then the
amount payable will be increased to such amount which, after deduction from such
increased amount of all amounts required to be deducted or withheld therefrom,
will not be less than the amount otherwise due and payable.  Without prejudice
to the foregoing, if any Bank or the Administrative Agent is required to make
any payment on account of Taxes, the Company will, upon notification by the Bank
or the Administrative Agent promptly indemnify such person against such Taxes,
together with any interest, penalties and expenses payable or incurred in
connection therewith.  The Company shall also reimburse each Bank, upon the
written request of such Bank, for taxes imposed on or measured by the net income
of such Bank pursuant to the laws of the United States of America, any State or
political subdivision thereof, or the jurisdiction in which the principal office
or lending office
 
23
 
of such Bank is located or under the laws of any political subdivision or taxing
authority of any such jurisdiction as such Bank shall determine are payable by
such Bank in respect of Taxes paid to or on behalf of such Bank pursuant to
Article 2.  For purposes of this Section, the term “Taxes” includes interest,
penalties and expenses payable or incurred in connection therewith.  A
certificate as to any additional amounts payable to a Bank under this Section
2.08(f) submitted to the Company by such Bank shall, absent manifest error, be
final, conclusive and binding for all purposes upon all parties hereto.  With
respect to each deduction or withholding for or on account of any Taxes, the
Company shall promptly furnish to each Bank such certificates, receipts and
other documents as may be required (in the judgment of such Bank) to establish
any tax credit to which such Bank may be entitled.
 
(ii)  Each Bank shall supply to the Company, within a reasonable period after
the date of execution of this Agreement, executed copies of Internal Revenue
Service Form W-8ECI or W-8BEN (which indicates that the respective Bank is
entitled to receive interest exempt from United States withholding tax) or any
successor Forms, and shall update such Forms as necessary in order to retain
their effectiveness, to the extent each such Bank is legally entitled to execute
and deliver either of such Forms.
 
(iii)  With respect to any Taxes which are paid by the Company in accordance
with the provisions of this Section 2.08(f), each Bank receiving the benefits of
such payments of Taxes hereby agrees to pay to the Company any amounts refunded
to such Bank which such Bank determines in its sole discretion to be a refund in
respect of such Taxes.
 
(g)  Order of Payment.  Subject to the last sentence of this Section 2.08(g),
all payments made by the Company to the Administrative Agent (other than
payments to the Administrative Agent in its capacity as a Bank which has made
Competitive Bid Loans and or in connection with any fee or indemnification
payments not specifically designated under the terms of this Agreement as being
for the benefit of the Banks) shall be applied by the Administrative Agent, on
behalf of each Bank based on its pro rata Share, (i)  first, to the payment of
expenses referred to in Section 10.02 hereof, (ii) second, to the payment of the
fees referred to in Section 2.07 hereof, (iii) third, to the payment of accrued
and unpaid interest on such Bank’s Base Rate Loans until all such accrued
interest has been paid, (iv) fourth, to the payment of accrued and unpaid
interest on such Bank’s Eurodollar Rate Loans until all such accrued interest
has been paid, (v) fifth, to the payment of the unpaid principal amount of such
Bank’s Base Rate Loans, and (vi) sixth, to the payment of the unpaid principal
amount of such Bank’s Eurodollar Rate Loans.  Notwithstanding the foregoing,
upon the occurrence and during the continuance of a Potential Event of Default
or an Event of Default, all payments made by the Company with respect to Loans
shall be made to the Administrative Agent and after being applied in
 
24
 
 accordance with clauses (i) and (ii) of this Section 2.08(g), shall be paid to
the Banks pro rata based upon the aggregate principal amount of Loans
outstanding made by each Bank, and the payments allocable to Syndicated Loans
shall then be applied in accordance with clauses (iii), (iv) and (v) of this
Section 2.08(g).
 
Section 2.09.  Use of Proceeds.  The proceeds of the Loans made by the Banks to
the Company may be used for acquisitions, repurchases of capital stock of the
Company, the funding of dividends payable to shareholders of the Company and for
general corporate purposes of the Company.
 
Section 2.10.  Special Provisions Governing Eurodollar Rate Loans and/or
Competitive Bid Loans.  Notwithstanding any other provisions of this Agreement,
the following provisions shall govern with respect  to Eurodollar Rate Loans and
Competitive Bid Loans as to the matters covered, unless, in the case of
Competitive Bid Loans, otherwise agreed to between the Company and the Bank
making any such Competitive Bid Loan:
 
(a)  Determination of Interest Rate.  As soon as practicable after 10:00 A.M.
(New York City time) on an Interest Rate Determination Date, the Administrative
Agent shall determine (which determination shall, absent manifest error, be
final, conclusive and binding upon all parties) the interest rate which shall
apply to the Eurodollar Rate Loans and the Competitive Bid LIBOR Loans for which
an interest rate is then being determined for the applicable Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to the Company and to each Bank.
 
(b)  Substituted Rate of Borrowing. In the event that on any Interest Rate
Determination Date any Bank (including the Administrative Agent) shall have
determined (which determination shall be final and conclusive and binding upon
all parties but, with respect to the following clauses (i) and (ii)(b), shall be
made only after consultation with the Company and the Administrative Agent)
that:
 
(i)  by reason of any changes arising after the date of this Agreement affecting
the Eurodollar market or affecting the position of that Bank in such market,
adequate and fair means do not exist for ascertaining the applicable interest
rate by reference to the Eurodollar Rate with respect to the Eurodollar Rate
Loans or Competitive Bid LIBOR Loans as to which an interest rate determination
is then being made; or
 
(ii)  by reason of (a) any change (including any changes proposed or published
prior to the date hereof) after the date hereof in any applicable law or any
governmental rule, regulation or
 
25
 
order (or any interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation or order (including
any thereof proposed or published, prior to the date hereof)) or (b) other
circumstances affecting that Bank or the Eurodollar market or the position of
that Bank in such market (such as, for example, but not limited to, official
reserve requirements required by Regulation D to the extent not compensated
pursuant to Section 2.12), the Eurodollar Rate shall not represent the effective
pricing to that Bank for deposits in the applicable currency of comparable
amounts for the relevant period;
 
then, and in any such event, that Bank shall be an Affected Bank and it shall
promptly (and in any event as soon as possible after being notified of a
Borrowing) give notice (by telephone confirmed in writing) to the Company and
the Administrative Agent (which notice the Administrative Agent shall promptly
transmit to each other Bank) of such determination.  Thereafter, the Company
shall pay to the Affected Bank with respect to such Eurodollar Rate Loans or
Competitive Bid LIBOR Loans, upon written demand therefor, but only if such
demand is made within 30 days of the end of the Interest Period for such
Interest Rate Determination Date, such additional amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as the Affected Bank in its sole discretion shall reasonably determine) as shall
be required to cause the Affected Bank to receive interest with respect to such
Affected Bank’s Eurodollar Rate Loans or Competitive Bid LIBOR Loans for the
Interest Period following that Interest Rate Determination Date (such Interest
Period being an “Affected Interest Period”) at a rate per annum equal to the
Eurodollar Margin or Bid Margin  in excess of the effective pricing to the
Affected Bank for deposits in the applicable currency to make or maintain
Eurodollar Rate Loans or Competitive Bid LIBOR Loans, as the case may be.  A
certificate as to additional amounts owed the Affected Bank, showing in
reasonable detail the basis for the calculation thereof, submitted in good faith
to the Company and the Administrative Agent by the Affected Bank shall, absent
manifest error, be final, conclusive and binding for all purposes.
 
(c)  Required Termination and Prepayment.  In the event that on any date any
Bank shall have reasonably determined (which determination shall be final and
conclusive and binding upon all parties) that the making or continuation of its
Eurodollar Rate Loans (i) has become unlawful by, or would be inconsistent with,
compliance by that Bank in good faith with any law, governmental rule,
regulation or order (whether or not having the force of law and whether or not
failure to comply therewith would be unlawful), or (ii) has become impracticable
as a result of a contingency occurring after the date of this Agreement which
materially and adversely affects the Eurodollar market for such currency, then,
and in any such event, that Bank shall be an Affected Bank and it shall promptly
give notice (by telephone confirmed in writing) to the Company and the
Administrative Agent (which notice the Administrative Agent shall promptly
transmit to each Bank) of that determination.  Subject to the prior withdrawal
of a Notice of Syndicated Borrowing or prepayment of the Eurodollar Rate Loans
of
 
26
 
the Affected Bank as contemplated by the following Section 2.10(d) hereof, the
obligation of the Affected Bank to make Eurodollar Rate Loans during any such
period shall be terminated at the earlier of the termination of the Interest
Period then in effect or when required by law and the Company shall no later
than the termination of the Interest Period in effect at the time any such
determination pursuant to this Section 2.10(c) is made or earlier, when required
by law, repay Eurodollar Rate Loans of the Affected Bank together with all
interest accrued thereon.
 
(d)  Options of the Company.  In lieu of paying an Affected Bank such additional
moneys as are required by Section 2.10(b), 2.10(i), 2.11 or 2.12 hereof or the
prepayment of an Affected Bank required by Section 2.10(c), hereof but in no
event in derogation of Section 2.10(e) hereof, the Company may exercise any one
of the following options:
 
(i)  If the determination by an Affected Bank relates only to Eurodollar Rate
Loans then being requested by the Company pursuant to a Notice of Syndicated
Borrowing or a Notice of Conversion/Continuation, the Company may by giving
notice (by telephone confirmed in writing) to the Administrative Agent (who
shall promptly give similar notice to each Bank) no later than the date
immediately prior to the date on which such Eurodollar Rate Loans are to be
made, continued or converted withdraw as to the Affected Bank that Notice of
Syndicated Borrowing or Notice of Conversion/Continuation, as the case may be;
or
 
(ii)  If the determination by an Affected Bank relates only to Competitive Bid
LIBOR Loans then being requested by the Company pursuant to a Notice of
Competitive Bid Borrowing, the Company may by giving notice (by telephone
confirmed in writing) to the Administrative Agent (who shall promptly give
similar notice to each Bank) no later than the date immediately prior to the
date on which such Competitive Bid LIBOR Loans are to be made, withdraw as to
the Affected Bank that Notice of Competitive Bid Borrowing;
 
(iii)  Upon written notice to the Administrative Agent and each Bank, the
Company may terminate the obligations of the Banks to make Loans as, and to
convert Loans into, Eurodollar Rate Loans and in such event, the Company shall,
prior to the time any payment pursuant to Section 2.10(c) hereof is required to
be made or, if the provisions of Section 2.10(d) hereof are applicable, at the
end of the then current  Interest Period, convert all of such Eurodollar Rate
Loans into Base Rate Loans; or
 
(iv)  The Company may give notice (by telephone confirmed in writing) to the
Affected Bank and the Administrative Agent (who shall promptly give similar
notice to each Bank) and require the Affected Bank to make the Eurodollar Rate
Loan or Competitive Bid LIBOR Loan then
 
 
27
 
being requested (if denominated in Dollars) as a Base Rate Loan or to continue
to maintain its outstanding Base Rate Loan then the subject of a Notice of
Conversion/Continuation as a Base Rate Loan or to convert its Eurodollar Rate
Loan then outstanding that is so affected (if denominated in Dollars) into a
Base Rate Loan at the end of the then current Interest Period (or at such
earlier time as prepayment is otherwise required to be made pursuant to Section
2.10(c) hereof), that notice to pertain only to the Loans of the Affected Bank
and to have no effect on the obligations of the other Banks to make or maintain
Eurodollar Rate Loans or to convert Base Rate Loans into Eurodollar Rate Loans.
 
(e)  Compensation.  The Company shall compensate each Bank, upon written request
by that Bank (which request shall set forth in reasonable detail the basis for
requesting such amounts), for all reasonable losses, expenses and liabilities
(including, without limitation, any interest paid by that Bank to lenders of
funds borrowed by it to make or carry its Eurodollar Rate Loans and Competitive
Bid Loans and any loss (other than loss of margins) sustained by that Bank in
connection with the re-employment of such funds), which that Bank may sustain
with respect to any Eurodollar Rate Loans or Competitive Bid Loans if for any
reason (other than a default or error by that Bank) (i) a borrowing of any
Eurodollar Rate Loan or Competitive Bid Loan does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation or a
telephonic request for borrowing, (ii) any repayment or conversion of any of
such Bank’s Eurodollar Rate Loans or Competitive Bid Loans occurs on a date
which is not the last day of the Interest Period applicable to that Eurodollar
Rate Loan or Competitive Bid Loan (if applicable), (iii) any repayment of any
such Bank’s Eurodollar Rate Loans or Competitive Bid Loans is not made on any
date specified in a notice of repayment given by the Company, or (iv) as a
consequence of any other failure by the Company to repay such Bank’s
Eurodollar  Rate Loans or Competitive Bid Loans when required by the terms of
this Agreement.
 
(f)  Quotation of Eurodollar Rate.  Anything herein to the contrary
notwithstanding, if on any Interest Rate Determination Date no Eurodollar Rate
is available by reason of the failure or inability of all Reference Banks to
provide offered quotations to the Administrative Agent in accordance with the
definition of “Eurodollar Rate”, the Administrative Agent shall give the Company
and each Bank prompt notice thereof and the Syndicated Loans requested shall be
made as Base Rate Loans.
 
(g)  Affected Bank’s Obligation to Mitigate.  Each Bank agrees that, as promptly
as practicable after it becomes aware of the occurrence of an event or the
existence of a condition that would cause it to be an Affected Bank under
Section 2.10(b) or 2.10(c) hereof, it will, to the extent not inconsistent with
such Bank’s internal policies, use reasonable efforts to make, fund or maintain
the affected Loans of such Bank through another Applicable Lending Office if as
a result thereof the additional moneys which would otherwise be required to be
paid
 
28
 
in respect of such Loans pursuant to Section 2.10(b) hereof would be materially
reduced or the illegality or other adverse circumstances which would otherwise
require prepayment of such Loans pursuant to Section 2.10(c) hereof would cease
to exist and if, as determined by such Bank, in its sole discretion, the making,
funding or maintaining of such Loans through such other Applicable Lending
Office would not otherwise materially adversely affect such Loans or such
Bank.  The Company hereby agrees to pay all reasonable expenses incurred by any
Bank in utilizing another Applicable Lending Office pursuant to this Section
2.08(g).
 
(h)  Booking of Loans.  Each Loan shall be booked by the Bank making such Loan
at, to, or for the account of, its Applicable Lending Office for such Loan.
 
(i)  Increased Costs.  Except as provided in Section 2.10(b), if, by reason of
(x) after the date hereof, the introduction of or any change (including, without
limitation, any change by way of imposition or increase of reserve requirements)
in or in the interpretation of any law or regulation (whether or not proposed or
published  prior to the date hereof), or (y) the compliance with any guideline
or request from any central bank or other Governmental Authority or quasi
governmental authority exercising control over banks or financial institutions
generally (whether or not having the force of law):
 
(i)  any Bank (or its Applicable Lending Office) shall be subject to any tax,
duty or other charge with respect to its Eurodollar Rate Loans or Competitive
Bid Loans or its obligation to make Eurodollar Rate Loans or Competitive Bid
Loans, or shall change the basis of taxation of payments to any Bank of the
principal of or interest on its Eurodollar Rate Loans or Competitive Bid Loans
or its obligation to make Eurodollar Rate Loans or Competitive Bid Loans (except
for changes in the rate of tax on the overall net income of such Bank or its
Applicable Lending Office imposed by the jurisdiction in which such Bank’s
principal executive office or Applicable Lending Office is located); or
 
(ii)  any reserve (including, without limitation, any imposed by the Board),
special deposit or similar requirement against assets of, deposits with or for
the account of, or credit (including letters of credit and participations
therein) extended by, any Bank’s Applicable Lending Office shall be imposed or
deemed applicable or any other condition affecting its Eurodollar Rate Loans or
Competitive Bid Loans or its obligation to make Eurodollar Rate Loans or
Competitive Bid Loans shall be imposed on any Bank or its Applicable Lending
Office or the interbank Eurodollar market;
 
and as a result thereof there shall be any increase in the cost to that Bank of
agreeing to make or making, funding or maintaining Eurodollar Rate Loans or
Competitive Bid Loans (except to the extent such Bank is entitled to
compensation therefor during the relevant Interest Period pursuant to Section
2.12), or there shall be a reduction in the amount received or receivable by
that
 
29
 
Bank or its Applicable Lending Office, then the Company shall from time to time,
upon written notice from and demand by that Bank (which shall be promptly
furnished upon the Bank’s being made subject thereto) (with a copy of such
notice and demand to the Administrative Agent), pay to the Administrative Agent
for the account of that Bank, within five Business Days after the date specified
in such notice and demand, additional amounts sufficient to indemnify that Bank
against such increased cost.  A certificate as to the basis for and calculation
of the amount of such increased cost, submitted to the Company and the
Administrative Agent by that Bank, shall, absent manifest error, be final,
conclusive and binding for all purposes.
 
(j)  Assumption Concerning Funding of Eurodollar Rate Loans.  Calculation of all
amounts payable to a Bank under this Section 2.10 in respect of a Eurodollar
Rate Loan shall be made as though that Bank had actually funded its Eurodollar
Rate Loan through the purchase of a Eurodollar deposit, bearing interest at the
Eurodollar Rate applicable to such Eurodollar Rate Loan in an amount equal to
the amount of the Eurodollar Rate Loan and having a maturity comparable to the
relevant Interest Period and through the transfer of such Eurodollar deposit,
from an offshore office of that Bank to a domestic office of that Bank in the
United States of America; provided, however, that each Bank may fund each of its
Eurodollar Rate Loans in any manner it sees fit and the foregoing assumption
shall be utilized only for the calculations of amounts payable under this
Section 2.10.
 
(k)  Eurodollar Rate Loans and Competitive Bid Loans After Default.  Unless the
Required Banks shall otherwise agree, after the occurrence of and during the
continuance of a Potential Event of Default or an Event of Default, the Company
may not elect to have a Eurodollar Rate Loan or Competitive Bid Loan be made or
have any Eurodollar Rate Loan continued or have any Base Rate Loan converted
into a Eurodollar Rate Loan.
 
(l)  Eurodollar Rate Taxes.  The Company agrees that:
 
(i)  Promptly upon notice from any Bank to the Company, the Company will pay,
prior to the date on which penalties attach thereto, all present and future
income, stamp and other taxes, levies, or costs and charges whatsoever imposed,
assessed, levied or collected on or in respect of any Eurodollar Rate Loans or
Competitive Bid LIBOR Loans solely as a result of the interest rate being
determined by reference to the Eurodollar Rate, as the case may be, and/or the
provisions of this Agreement relating to the Eurodollar Rate and/or the
recording, registration, notarization or other formalization of any
thereof  (all such taxes, levies, costs and charges being herein collectively
called “Eurodollar Rate Taxes”); provided that Eurodollar Rate Taxes shall not
include taxes imposed on or measured by the overall net income of that Bank by
the country under the laws of which such Bank is organized or any political
subdivision or taxing authority thereof or therein, or taxes imposed on or
measured by the
 
30
 
overall income of any branch or subsidiary of that Bank (whether gross or net
income) by any jurisdiction or subdivision thereof in which that branch or
subsidiary is doing business.  The Company shall also pay such additional
amounts equal to increases in taxes payable by that Bank which increases are
attributable to payments made by the Company described in the immediately
preceding sentence or this sentence.  Promptly after the date on which payment
of any such Eurodollar Rate Tax is due pursuant to applicable law, the Company
will, at the request of that Bank, furnish to that Bank evidence, in form and
substance satisfactory to that Bank, that the Company has met its obligation
under this Section 2.10(l); and
 
(ii)  The Company will indemnify each Bank against, and reimburse each Bank on
demand for, any Eurodollar Rate Taxes payable under clause (i) above, as the
case may be, as determined by that Bank in its good faith discretion.  That Bank
shall provide the Company with appropriate receipts for any payments or
reimbursements made by the Company pursuant to this clause (ii).
 
Section 2.11.  Capital Requirements.  If while any portion of the Total
Commitment is in effect or any Loans are outstanding, any Bank determines that
the adoption of any law, treaty, rule, regulation, guideline or order regarding
capital adequacy or capital maintenance or any change therein, or any change in
the interpretation or administration thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by such Bank, with any request or
directive regarding capital adequacy or capital maintenance (whether or not
having the force of law and whether or not the failure to comply therewith would
be unlawful) of any such Governmental Authority, central bank or
comparable  agency, has or would have the effect of increasing the amount of
capital required to be maintained by such Bank (including, without limitation,
with respect to any Bank’s Commitment or Competitive Bid Loans outstanding),
then the Company shall from time to time, within 15 days of written notice and
demand from such Bank (with a copy to the Administrative Agent), pay to the
Administrative Agent, for the account of such Bank, additional amounts
sufficient to compensate such Bank for the cost of such additional required
capital.  A certificate showing in reasonable detail the computations made in
arriving at such cost, submitted to the Company and the Administrative Agent by
such Bank shall, absent manifest error, be final, conclusive and binding for all
purposes.
 
Section 2.12.  Regulation D Compensation.  If and so long as a reserve
requirement of the type described in the definition of “Eurodollar Reserve
Percentage” is prescribed by the Board of Governors of the Federal Reserve
System (or any successor), each Bank subject to such requirement may require the
Company to pay, contemporaneously with each payment of interest on each of such
Bank’s Eurodollar Loans additional interest on such Eurodollar Loan at a rate
per annum determined by such Bank up to but not exceeding the excess of (i) (A)
the applicable Eurodollar Rate divided by (B) one minus the Eurodollar
 
31
 
 
Reserve Percentage over (ii) the applicable Eurodollar Rate. Any Bank wishing to
require payment of such additional interest (x) shall so notify the Company and
the Administrative Agent, in which case such additional interest on the
Eurodollar Loans of such Bank shall be payable to such Bank at the place
indicated in such notice with respect to each Interest Period commencing at
least three Business Days after such Bank gives such notice and (y) shall notify
the Company at least five Business Days before each date on which interest is
payable on the Eurodollar Loans of the amount then due it under this Section.
 
 
ARTICLE 3  
CONDITIONS TO LOANS
 
Section 3.01.  Conditions to Initial Loans.  The obligation of each Bank to make
the Initial Loans is, in addition to the conditions precedent specified in
Section 3.02, subject to satisfaction of each of the following conditions:
 
(a)  On or before the Effective Date, the Company shall have delivered to the
Banks (or to the Administrative Agent with sufficient copies, originally
executed where appropriate, for each Bank) each, unless otherwise noted, dated
the Effective Date:
 
(i)  Certified copies of its Certificate of Incorporation, together with a good
standing certificate from the Secretary of State of the jurisdiction of its
incorporation, each to be dated a recent date prior to the Effective Date;
 
(ii)  Copies of its Bylaws, certified as of the Effective Date by its corporate
secretary or an assistant secretary;
 
(iii)  Resolutions of its Board of Directors, directly or indirectly, approving
and authorizing the execution, delivery and performance of this Agreement and
any other documents, instruments and certificates required to be executed by the
Company in connection herewith and, directly or indirectly, approving and
authorizing the incurrence of the Loans, each certified as of the Effective Date
by its corporate secretary or an assistant secretary as being in full force and
effect without modification or amendment;
 
(iv)  Signature and incumbency certificates with respect to the Persons
executing this Agreement;
 
(v)  Executed copies of this Agreement; and
 
(vi)  Such other documents as the Administrative Agent may reasonably request.
 
 
32
 
(b)  The Administrative Agent shall have received an originally executed copy of
the favorable written opinion of Nancy K. Cassidy, Esq., Senior Associate
General Counsel of the Company, dated as of the Effective Date, substantially in
the form of Exhibit B annexed hereto; the Company hereby expressly instructs
such counsel to prepare such opinion and deliver it to the Banks for their
benefit and such opinion shall contain a statement to that effect.
 
(c)  The Administrative Agent shall have received an originally executed copy of
the favorable written opinion of Davis Polk & Wardwell, special counsel to the
Agents, dated as of the Effective Date, substantially in the form of Exhibit C
annexed hereto.
 
(d)  A majority of the outstanding shares of United Industrial Corporation on a
fully diluted basis shall have been validly tendered and not withdrawn in
accordance with the terms of the Offer, and the Company shall have caused the
tender of such shares to have been accepted substantially simultaneously with
the funding of the Initial Loans hereunder.
 
The Administrative Agent shall promptly notify the Company, the Banks and the
Administrative Agent of the satisfaction of the conditions set forth in this
Section 3.01, and such notice shall be conclusive and binding on all parties
hereto.
 
Section 3.02.  Conditions to All Loans.  The obligation of each Bank to make any
Loans pursuant to a Notice of Borrowing is subject to prior or concurrent
satisfaction or waiver by the Required Banks in the case of Syndicated Loans,
and the Bank making the relevant Loan in the case of Competitive Bid Loans, of
the following further conditions precedent:
 
(a)  With respect to any such Loan, the Administrative Agent shall have
received, before the Funding Date thereof, an originally executed Notice of
Borrowing signed by any of the chief executive officer, the chief financial
officer, the treasurer or any assistant treasurer of the Company (the furnishing
by the Company of each such Notice of Borrowing shall be deemed to constitute a
representation and warranty of the Company that each of the conditions set forth
in Section 3.02(b) hereof will be satisfied on the related Funding Date;
 
(b)  As of the Funding Date of such Loan:
 
(i)  With respect to such Loan, the representations and warranties contained
herein shall be true, correct and complete in all material respects on and as of
that Funding Date to the same extent as though made on and as of that date,
except that the representations and warranties need not be true and correct to
the extent that changes in the facts and conditions on which such
 
 
33
 
representations and warranties are based are required or permitted under this
Agreement, except that the representations and warranties set forth in Section
4.04 shall not apply, and except that the representations and warranties set
forth in Section 4.05 shall not apply to Competitive Bid Loans which do not
increase the aggregate principal amount of such Competitive Bid Loans then
outstanding with Banks making the same;
 
(ii)  No event shall have occurred and be continuing or would result from the
consummation of the Loans on such Funding Date and the use of the proceeds
thereof which would constitute (a) an Event of Default or (b) a Potential Event
of Default;
 
(iii)  The Company shall have performed in all material respects all agreements
and satisfied in all material respects all conditions which this Agreement
provides shall be performed by it on or before such Funding Date;
 
(iv)  No order, judgment or decree of any court, arbitrator or governmental
authority shall purport to enjoin or restrain that Bank from making that Loan;
and
 
(v)  The making of the Loans requested on such Funding Date shall not violate
Regulation T, Regulation U or Regulation X of the Board or any other regulation
of the Board or the Exchange Act.
 
ARTICLE 4 
REPRESENTATIONS AND WARRANTIES 
 
     In order to induce the Banks to enter into this Agreement and to make the
Loans, the Company represents and warrants to each Bank as of the Effective Date
that the following statements are true, correct and complete:
 
Section 4.0.1  Organization, Powers and Good Standing.  (a) Organization and
Powers.  The Company is a corporation duly organized, validly existing and in
good standing under the laws of its jurisdiction of incorporation.  The Company
has all requisite corporate power and authority (i) to own and operate its
properties and to carry on its business as now conducted and proposed to be
conducted, except where the lack of corporate power and authority would not have
a Material Adverse Effect and (ii) to enter into this Agreement and to carry out
the transactions contemplated hereby.
 
(b)  Good Standing.  The Company is in good standing wherever necessary to carry
on its present business and operations, except in jurisdictions in
 
34
 
 
which the failure to be in good standing would not have a Material Adverse
Effect.
 
Section 4.02.  Authorization of Borrowing, (a) Authorization of Borrowing.  The
execution, delivery and performance of this Agreement and the borrowing of the
Loans, have been duly authorized by all necessary corporate action by the
Company.
 
(b)  No Conflict.  The execution, delivery and performance by the Company of
this Agreement and any Notes and the borrowing of the Loans do not and will not
(i) violate any provision of law applicable to the Company or any of its
Subsidiaries, (ii) violate the Certificate of Incorporation or Bylaws of the
Company or any of its Subsidiaries, (iii) violate any order, judgment or decree
of any court or other Governmental Authority binding on the Company or any of
its Subsidiaries, (iv) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of the Company or any of its Subsidiaries, or (v) result in or require the
creation or imposition of any material Lien upon any of the material properties
or assets of the Company or any of its Subsidiaries or require any approval of
stockholders or any approval or consent of any Person under any Contractual
Obligation of the Company or any of its Subsidiaries other than such approvals
and consents which have been or will be obtained on or before the Effective
Date.
 
(c)  Governmental Consents.  The execution, delivery and performance by the
Company of this Agreement and the issuance, delivery and performance by the
Company of any Notes will not require on the part of the Company any
registration with, consent or approval of, or notice to, or other action to,
with or by, any Governmental Authority other than any such registration,
consent, approval, notice or other action which has been duly made, given or
taken.
 
(d)  Binding Obligation.  This Agreement is and any Notes to be issued and each
Loan when made will be a legally valid and binding obligation of the Company,
enforceable against the Company in accordance with its respective terms, except
as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.
 
Section 4.03.  Financial Condition.  The Company has delivered to the Banks,
with respect to the Company and its subsidiaries, (i) the audited consolidated
financial statements for the year ended December 30, 2006 as set forth in the
Company’s Annual Report on Form 10-K for the fiscal year then ended and (ii) the
unaudited interim financial statements for each subsequent fiscal quarter
thereafter until the Closing Date as set forth in the Company’s Quarterly Report
on Form 10-Q for such fiscal quarter (the “Financial Statements”).  All such
Financial Statements were prepared in accordance with generally accepted
accounting principles except for the preparation of footnote disclosures for the
unaudited statements.  All such Financial Statements fairly
 
 
35
 
present the consolidated financial position of the Company and its subsidiaries
as at the respective dates thereof and the consolidated statements of income and
cash flows of the Company and its Subsidiaries for each of the periods covered
thereby, subject, in the case of any unaudited interim financial statements, to
changes resulting from normal year end adjustments.
 
Section 4.04.  No Material Adverse Change.  Since June 30, 2007, there has been
no change in the business, operations, properties, assets or condition
(financial or otherwise) of the Company or any of its Subsidiaries, which has
been, either in any case or in the aggregate, materially adverse to the Company
and its Subsidiaries, taken as a whole.
 
Section 4.05.  Litigation.  Except as disclosed in (i) the Company’s Annual
Report on Form 10-K for the fiscal year ended December 30, 2006, (ii) each
subsequent quarterly report on Form 10-Q thereafter until the Closing Date and
(iii) the Financial Statements delivered to the Banks pursuant to Section 4.03
hereof, there is no action, suit, proceeding, governmental investigation
(including, without limitation, any of the foregoing relating to laws, rules and
regulations relating to the protection of the environment, health and safety) of
which the Company has knowledge or arbitration (whether or not purportedly on
behalf of the Company or any of its Subsidiaries) at law or in equity or before
or by any Governmental Authority, domestic or foreign, pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries or any property of the Company or any of its Subsidiaries which
is probable of being successful and which would have a Material Adverse Effect.
 
Section 4.06.  Payment of Taxes.  Except to the extent permitted by Section
5.03, all taxes, assessments, fees and other governmental charges upon the
Company and each of its Subsidiaries and upon their respective properties,
assets, income and franchises which are material to the Company and its
Subsidiaries, taken as a whole, and were due and payable, have been paid.
 
Section 4.07.   Governmental Regulation.  (a) Neither the Company nor any of its
Subsidiaries is subject to any federal or state statute or regulation limiting
its ability to incur Indebtedness for money borrowed as contemplated by this
Agreement.
 
(b)  Neither the Company nor any of its Subsidiaries is an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.
 
Section 4.08.  Securities Activities.  Neither the Company nor any of its
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock.
 
36
 
Section 4.09.  ERISA Compliance.  (a) The Company and its Subsidiaries and each
of their respective ERISA Affiliates are in compliance in all material respects
with all applicable provisions of ERISA and the regulations and published
interpretations thereunder with respect to all Pension Plans and all
Multiemployer Plans.
 
(b)  No Termination Event has occurred or is reasonably expected to occur with
respect to any Pension Plan, as the case may be, which has resulted or would
result in any material liability to the PBGC (or any successor thereto) or to
any other Person under Section 4062, 4063, or 4064 of ERISA.
 
(c)  Neither the Company nor any of its ERISA Affiliates has incurred or
reasonably expects to incur any withdrawal liability under Part E of Title IV of
ERISA to any Multiemployer Plan except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
 
(d)  The sum of the amount of unfunded benefit liabilities under all Pension
Plans (excluding each Pension Plan with an amount of unfunded benefit
liabilities of zero or less) could not reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect.
 
(e)  Neither the Company nor any of its ERISA Affiliates has incurred any
accumulated funding deficiency (whether or not waived) with respect to any
Pension Plan except as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
 
(f)  Neither the Company nor any of its ERISA Affiliates has or reasonably
expects to become subject to a lien in favor of any Pension Plan under Section
302(f) of ERISA except as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect.
 
(g)  Neither the Company nor any of its ERISA Affiliate has or reasonably
expects to become subject to a requirement to provide security to any Pension
Plan under Section 307 of ERISA except as could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.
 
As used in this Section 4.09, the term “amount of unfunded benefit liabilities”
has the meaning specified in Section 4001(a)(18) of ERISA, and the term
“accumulated funding deficiency” has the meaning specified in Section 302 of
ERISA and Section 412 of the Code.
 
Section 4.10.  Certain Fees.  No broker’s or finder’s fee or commission will be
payable by the Company with respect to the offer, issuance and sale of any Note
or the borrowing of any Loan comprising a Syndicated Loan or Competitive Bid
Loan or the execution, delivery and performance of this Agreement.
 
37
 
 
ARTICLE 5 
AFFIRMATIVE CONVENANTS
 
 
The Company covenants and agrees that, so long as any of the Commitments
hereunder shall be in effect or there is any Total Outstanding Amount, unless
Required Banks shall otherwise give prior written consent, it shall perform all
covenants in this Article 5:
 
Section 5.01.  Financial Statements and Other Reports.  The Company will
maintain, and cause each of its subsidiaries to maintain, a system of accounting
established  and administered in accordance with sound business practices to
permit preparation of consolidated financial statements in conformity with
generally accepted accounting principles in effect from time to time.  The
Company will deliver to the Banks (except to the extent otherwise expressly
provided below in Section 5.01(b)(ii)):
 
(a)  (i) as soon as practicable and in any event within 45 days after the end of
each fiscal quarter ending after the Effective Date in the Company’s fiscal year
the consolidated balance sheet of the Company and its consolidated subsidiaries
as at the end of such period, and the related consolidated statements of income
and cash flows of the Company and its consolidated subsidiaries in each case
certified by the chief financial officer or controller of the Company that they
fairly present the financial condition of the Company and its consolidated
subsidiaries as at the dates indicated and the results of their operations and
changes in their cash flows, subject to changes resulting from audit and normal
year end adjustments, based on their respective normal accounting procedures
applied on a consistent basis (except as noted th




 
 (ii)  as soon as practicable and in any event within 90 days after the end of
each fiscal year the consolidated balance sheet of the Company and its
consolidated subsidiaries as at the end of such year and the related
consolidated statements of income and cash flows of the Company and its
consolidated subsidiaries for such fiscal year, accompanied by a report thereon
of independent certified public accountants of recognized national standing
selected by the Company which report shall be unqualified as to going concern
and scope of audit and shall state that such consolidated financial statements
present fairly the financial position of the Company and its consolidated
subsidiaries as at the dates indicated and the results of their operations and
changes in their cash flows for the periods indicated in conformity with
generally accepted accounting principles applied on a basis consistent with
prior years (except as noted in such report) and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards;
 
 
38
 
(b)  (i) together with each delivery of financial statements of the Company and
its consolidated subsidiaries pursuant to subdivisions (a)(i) and (a)(ii)
above, (A) an Officer’s Certificate of the Company stating that the signer has
reviewed the terms of this Agreement and has made, or caused to be made under
such signer’s supervision, a review in reasonable detail of the transactions and
condition of the Company and its consolidated subsidiaries during the accounting
period covered by such financial statements and that such review has not
disclosed the existence during or at the end of such accounting period, and that
the signer does not have knowledge of the existence as at the date of the
Officers’ Certificate, of any condition or event which constitutes an Event of
Default or Potential Event of Default, or, if any such condition or event
existed or exists, specifying the nature and period of existence thereof and
what action the Company has taken, is taking and proposes to take with respect
thereto; and (B) a Compliance Certificate demonstrating in reasonable detail
compliance (as determined in accordance with GAAP during and at the end of such
accounting periods) with the restrictions contained in Section 6.03 and, in
addition, a written statement of the chief accounting officer, chief financial
officer, any vice president or the treasurer or any assistant treasurer of the
Company describing in reasonable detail the differences between the financial
information contained in such financial statements and the information contained
in the Compliance Certificate relating to the Company’s compliance with Section
6.03 hereof;
 
(ii)  promptly upon their becoming available but only to the extent requested by
a Bank, copies of all publicly available financial statements, reports, notices
and proxy statements sent or made available generally by the Company to its
security holders or by any Subsidiary of the Company to its security holders
other than the Company or another Subsidiary, of all regular and periodic
reports and all registration statements and prospectuses, if any, filed by the
Company or any of its Subsidiaries with any securities exchange or with the
Securities and Exchange Commission and of all press releases and other
statements made available generally by the Company or any Subsidiary to the
public concerning material developments in the business of the Company and its
Subsidiaries;
 
(iii)  promptly upon the chairman of the board, the chief executive officer, the
president, the chief accounting officer, the chief financial officer, the
treasurer or the general counsel of the Company obtaining knowledge (a) of any
condition or event which constitutes an Event of Default or Potential Event of
Default, (b) that any Person has given any notice to the Company or any
Subsidiary of the Company or taken any other action with respect to a claimed
default or event or condition of the type referred to in Section 7.02, or (c) of
a material adverse change in the business, operations, properties, assets or
condition
 
39
 
 
(financial or otherwise) of the Company and its Subsidiaries, taken as a whole,
an Officer’s Certificate specifying the nature and period of existence of any
such condition or event, or specifying the notice given or action taken by such
holder or Person and the nature of such claimed default, Event of Default,
Potential Event of Default, event or condition, and what action the Company has
taken, is taking and proposes to take with respect thereto; and
 
(iv)  with reasonable promptness, such other information and data with respect
to the Company or any of its subsidiaries as from time to time may be reasonably
requested by any Bank.
 
Information required to be delivered pursuant to Sections 5.01(a) and
5.01(b)(ii) above shall be deemed to have been delivered on the date on which
the Company provides notice to the Banks that such information has been posted
on the Company’s website on the Internet at the website address listed on the
signature pages hereof, at sec.gov/edaux/searches.htm or at another website
identified in such notice and accessible by the Banks without charge; provided
that (i) such notice may be included in a certificate delivered pursuant to
Section 5.01(b) and (ii) the Company shall deliver paper copies of the
information referred to in Sections 5.01(a) and 5.01(b)(ii) to any Lender which
requests such delivery.
 
Section 5.02.  Conduct of Business and Corporate Existence.  Except as permitted
by Section 6.01, the Company will at all times preserve and keep in full force
and effect its corporate existence and rights and franchises material to the
business of the Company and its Subsidiaries, taken as a whole.
 
Section 5.03.  Payment of Taxes.  The Company will, and will cause each of its
Subsidiaries to, pay all taxes, assessments and other governmental charges
imposed upon it or any of its properties or assets or in respect of any of its
franchises, business, income or property when due which are material to the
Company and its Subsidiaries, taken as a whole, provided that no such amount
need be paid if being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted and if such reserve or other
appropriate provision, if any, as shall be required in conformity with generally
accepted accounting principles shall have been made therefor.
 
Section 5.04.  Maintenance of Properties; Insurance.  The Company will maintain
or cause to be maintained in good repair, working order and condition all
material properties used or useful in its business of the Company and its
Subsidiaries and from time to time will make or cause to be made all appropriate
material repairs and renewals thereto and replacements thereof.  The Company
will maintain or cause to be maintained, with financially sound and reputable
insurers, insurance with respect to its material properties and business and the
material properties and business of its Subsidiaries against loss or damage of
the kinds customarily insured against by corporations of established reputation
engaged in the same or similar businesses and similarly situated, of such types
 
 
40
 
and in such amounts as are customarily carried under similar circumstances by
such other corporations and to the extent reasonably prudent may self-insure.
 
 
Section 5.05.  Inspection.  The Company shall permit any authorized
representatives designated by any Bank to visit and inspect any of the
properties of the Company or any of its Subsidiaries, including its and their
financial and accounting records, and, to make copies and take extracts
therefrom, and to discuss its and their affairs, finances and accounts with its
and their officers, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may be reasonably requested;
provided that any confidential information so obtained by any Bank shall remain
confidential except where disclosure is mandated by applicable laws or such
information otherwise becomes public other than by a breach by such Bank of this
Section 5.05; provided further that this Section shall not prohibit any Bank
from disclosing to any Agent (or any Agent from disclosing to any Bank) any
Event of Default or Potential Event of Default.
 
Section 5.06.  Compliance with Laws.  The Company and its Subsidiaries shall
exercise all due diligence in order to comply in all material respects with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, laws, rules and
regulations relating to the disposal of hazardous wastes and asbestos in the
environment and ERISA), noncompliance with which would have a Material Adverse
Effect.
 
 
ARTICLE 6
NEGATIVE COVENANTS
 
The Company covenants and agrees that, so long as any of the Commitments shall
be in effect or there is any Total Outstanding Amount, unless the Required Banks
shall otherwise give prior written consent, it will perform all covenants in
this Article 6:
 
Section 6.01.  Merger.  The Company may not consolidate with, merge with or into
or sell, lease or otherwise transfer all or substantially all of its assets (as
an entirety or substantially as an entirety in one transaction or a series of
related transactions) to any Person unless:
 
(i)  the Company shall be the continuing Person, or the Person (if other than
the Company) formed by such consolidation or into which the Company is merged or
to which the properties and assets of the Company are sold, leased or
transferred shall be a solvent corporation organized and existing under the laws
of the United States or any State thereof or the District of Columbia and shall
expressly assume, by an agreement, executed and delivered to the Banks, in form
and substance
 
41
 
reasonably satisfactory to the Required Banks, all of the obligations of the
Company under this Agreement and the Competitive Bid Loans;
 
(ii)  immediately before and immediately after giving effect to such
transaction, no Event of Default and no Potential Event of Default shall have
occurred and be continuing; and
 
(iii)  the Company shall deliver to the Banks an Officer’s Certificate
(attaching the arithmetic computations to demonstrate compliance with Section
6.03) and an opinion of counsel, each stating that such consolidation, merger,
sale, lease or transfer and such agreement comply with this Section 6.01 and
that all conditions precedent herein provided for relating to such transaction
have been complied with.
 
Section 6.02.  Liens.  The Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset (including any
document or instrument in respect of goods or accounts receivable) (other than
Margin Stock) of the Company or any of its Subsidiaries, whether now owned or
hereafter acquired, or any income or profits therefrom, except:
 
(i)  Liens in existence on the date hereof;
 
(ii)  Permitted Encumbrances;
 
(iii)  Liens on accounts receivable sold with recourse;
 
(iv)  Liens incurred in connection with the acquisition of equipment by the
Company or any of its Subsidiaries, provided that the principal amount of the
indebtedness so secured shall not exceed in any case 100% of the cost to the
Company or such Subsidiary of the equipment acquired and provided, further, that
each such Lien shall cover only the equipment acquired and the proceeds thereof,
substitutions therefor and replacements thereof; and
 
(v)  Liens (other than Liens permitted by clauses (i)-(iv) above) securing
obligations of the Company and its Subsidiaries (including Indebtedness) not in
excess of an amount equal to 5% of the consolidated total assets of the Company
and its Subsidiaries, all as determined in accordance with GAAP on a
consolidated basis for the Company and its Subsidiaries.
 
Nothing in this Section 6.02 shall prohibit the sale, assignment, transfer,
conveyance or other disposition of any Margin Stock owned by the Company or any
of its Subsidiaries at its fair value, or the creation, incurrence, assumption
or existence of any Lien on or with respect to any Margin Stock.
 
 
42
 
Section 6.03.  Financial Covenant.  The Company will not at any time permit
(x) Consolidated Indebtedness of Textron Manufacturing less Net U.S. Based Cash
to exceed (y) an amount equal to 65% of (i) Consolidated Capitalization less
(ii) Net U.S. Based Cash.
 
Section 6.04.  Use of Proceeds.  Notwithstanding any provisions of this
Agreement to the contrary, no portion of the proceeds of any borrowing under
this Agreement shall be used by the Company in any manner which would cause the
borrowing or the application of such proceeds to violate Regulation U,
Regulation T, or Regulation X of the Board or any other regulation of the Board
or to violate the Exchange Act, in each case as in effect on the date or dates
of such borrowing and such use of proceeds.
 
 
ARTICLE 7 
EVENTS OF DEFAULT
 
If any of the following conditions or events (“Events of Default”) shall occur
and be continuing:
 
Section 7.01.  Failure to Make Payments When Due.  Failure to pay any
installment of principal of any Loan when due, whether at stated maturity, by
acceleration, by notice of prepayment or otherwise; or failure to pay any
interest on any Loan or any other amount due under this Agreement when due and
such default shall continue for 5 days; or
 
Section 7.02.  Default in Other Agreements.  (i) Failure of the Company or any
of its Subsidiaries to pay when due any principal or interest on any
Indebtedness (other than Indebtedness referred to in Section 7.01) in an
individual principal amount of $100,000,000 or more or items of Indebtedness
with an aggregate principal amount of $100,000,000 or more beyond the end of any
period prior to which the obligee thereunder is prohibited from accelerating
payment thereunder or any grace period after the maturity thereof, or (ii)
breach or default of the Company or any of its Subsidiaries (other than a
default arising under any restrictive provision relating to any sale, pledge or
other disposition of Margin Stock contained in a lending agreement to which any
Bank or Affiliate thereof is a party) with respect to any other term of (y) any
evidence of any Indebtedness in an individual principal amount of $100,000,000
or more or items of Indebtedness with an aggregate principal amount of
$100,000,000 or more; or (z) any loan agreement, mortgage, indenture or other
agreement relating thereto, if such failure, default or breach shall continue
for more than the period of grace, if any, specified therein and shall not at
the time of acceleration hereunder be cured or waived; or
 
Section 7.03.  Breach of Certain Covenants.  Failure of the Company to perform
or comply with any term or condition contained in Section 5.02, 6.01, 6.03 or
6.04 of this Agreement; or
 
 
43
 
Section 7.04 .  Breach of Warranty.  Any representation or warranty made by the
Company in this Agreement or in any statement or certificate at any time given
by such Person in writing pursuant hereto or thereto or in connection herewith
or therewith shall be false in any material respect on the date as of which
made; or
 
Section 7.05.  Other Defaults under Agreement.  The Company shall default in the
performance of or compliance with any term contained in this Agreement other
than those referred to above in Section 7.01, 7.03 or 7.04 and such default
shall not have been remedied or waived within 30 days after receipt of notice
from the Administrative Agent or any Bank of such default; or
 
Section 7.06 .  Involuntary Bankruptcy; Appointment of Receiver, etc.  (a)  A
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Company or any of its Restricted Subsidiaries in an
involuntary case under the Bankruptcy Code or any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, which decree or
order is not stayed; or any other similar relief shall be granted under any
applicable federal or state law; or (b) an involuntary case is commenced against
the Company or any of its Restricted Subsidiaries under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over the Company or any of its Restricted
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or an interim receiver, trustee or other custodian of the Company or
any of its Restricted Subsidiaries for all or a substantial part of the property
of the Company or any of its Restricted Subsidiaries is involuntarily appointed;
or a warrant of attachment, execution or similar process is issued against any
substantial part of the property of the Company or any of its Restricted
Subsidiaries, and the continuance of any such events in subpart (b) for 60 days
unless dismissed, bonded or discharged; or
 
Section 7.07.  Voluntary Bankruptcy; Appointment of Receiver, etc.  The Company
or any of its Restricted Subsidiaries shall have an order for relief entered
with respect to it or commence a voluntary case under the Bankruptcy Code or any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee or other custodian for all or a substantial part of its
property; the making by the Company or any of its Restricted Subsidiaries of any
assignment for the benefit of creditors; or the inability or failure of the
Company or any of its Restricted Subsidiaries , or the admission by the Company
or any of its Restricted Subsidiaries in writing of its inability to pay its
debts as such debts become due; or the Board of Directors of the Company or any
Restricted Subsidiary (or any committee thereof) adopts any resolution or
otherwise authorizes action to approve any of the foregoing; or
 
44
 
Section 7.08.  Judgments and Attachments.  Any money judgment, writ or warrant
of attachment, or similar process involving individually or in the aggregate an
amount in excess of $100,000,000 shall be entered or filed against the Company
or any Restricted Subsidiary or any of their respective assets and shall remain
undischarged, unvacated, unbonded or unstayed, as the case may be, for a period
of 30 days or in any event later than five days prior to the date of any
proposed sale thereunder; or
 
Section 7.09.  Dissolution.  Any order, judgment or decree shall be entered
against the Company or any of its Restricted Subsidiaries decreeing the
dissolution or split up of the Company or that Restricted Subsidiary and such
order shall remain undischarged or unstayed for a period in excess of 30 days;
or
 
Section 7.10.  ERISA Title IV Liabilities.  (i) The Company or any of its ERISA
Affiliates shall terminate or suffer the termination of (by action of the
PBGC  or any successor thereto) any Pension Plan, or shall suffer the
appointment of or the institution of proceedings to appoint a trustee to
administer any Pension Plan, or shall withdraw (under Section 4063 of ERISA)
from a Pension Plan, if as of the date thereof or any subsequent date the sum of
the Company’s and each ERISA Affiliate’s liabilities to the PBGC or any other
Person under Sections 4062, 4063 and 4064 of ERISA (calculated after giving
effect to the tax consequences thereof) resulting from or otherwise associated
with the above described events could reasonably be expected to result in a
Material Adverse Effect; or
 
(ii)           The Company or any of its ERISA Affiliates shall withdraw from
any Multiemployer Plan and the aggregate amount of withdrawal liability
(determined pursuant to Sections 4201 et seq. of ERISA) to which the Company and
its ERISA Affiliates become obligated to all Multiemployer Plans requires annual
payments that could reasonably be expected to result in a Material Adverse
Effect;
 
THEN (i) upon the occurrence of any Event of Default described in the foregoing
Sections 7.06 or 7.07, the unpaid principal amount of and accrued interest on
all the Loans shall automatically become immediately due and payable, without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by the Company, and the Commitments and the obligation
of each Bank to make any Loans hereunder shall thereupon terminate, and (ii)
upon the occurrence of any other Event of Default, the Required Banks may, by
written notice to the Company, (A) terminate the Commitments and the obligation
of each Bank to make any Loans hereunder shall thereupon terminate and/or (B)
declare the unpaid principal amount of and accrued interest on all the Loans to
be, and the same shall forthwith become, immediately due and
payable.  Nevertheless, if at any time within 60 days after acceleration of the
maturity of the Loans, the Company shall pay all arrears of interest and all
payments on account of any principal which shall have become due otherwise than
by acceleration (with interest on principal and, to the extent
 
45
 
permitted by law, on overdue interest, at the rates specified in this Agreement)
and all other fees and expenses then owed hereunder and all Events of Default
and Potential Events of Default (other than non payment of principal of and
accrued interest on the Loans due and payable solely by virtue of acceleration)
shall be remedied or waived pursuant to Section 9.05, then the Required Banks by
written notice to the Company may (in their sole discretion) rescind and annul
the acceleration and its consequences; but such action shall not affect any
termination of the Commitments or any subsequent Event of Default or Potential
Event of Default or impair any right consequent thereon.
 
 
ARTICLE 8
THE ADMINISTRATIVE AGENT
 
 
      Section 8.01.  Appointment.  Each of the Banks hereby appoints and
authorizes the Administrative Agent to act hereunder and under the other
instruments and agreements referred to herein as its agent hereunder and
thereunder.  The Administrative Agent agrees to act as such upon the express
conditions contained in this Article 8.  The provisions of this Article 8 are
solely for the benefit of the Administrative Agent, and the Company shall not
have any rights as a third party beneficiary of or any obligations under any of
the provisions hereof.  In performing its functions and duties under this
Agreement, each Administrative Agent shall act solely as agent of the Banks and
does not assume and shall not be deemed to have assumed any obligation towards
or relationship of agency or trust with or for the Company.
 
Section 8.02.  Powers; General Immunity.  (a) Duties Specified.  Each Bank
irrevocably authorizes the Administrative Agent to take such action on such
Bank’s behalf and to exercise such powers hereunder and under the other
instruments and agreements referred to herein as are specifically delegated to
the Administrative Agent by the terms hereof and thereof, together with such
powers as are reasonably incidental thereto.  The Administrative Agent shall
have only those duties and responsibilities which are expressly specified in
this Agreement and each may perform such duties by or through its agents or
employees.  The duties of the Administrative Agent shall be mechanical and
administrative in nature; and the Administrative Agent shall not have by reason
of this Agreement a fiduciary or trust relationship in respect of any Bank; and
nothing in this Agreement, expressed or implied, is intended to or shall be so
construed as to impose upon the Administrative Agent any obligations in respect
of this Agreement or the other instruments and agreements referred to herein
except as expressly set forth herein or therein.
 
(b)  No Responsibility for Certain Matters.  The Administrative Agent shall not
be responsible to any Bank for the execution, effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Agreement or any
Loan, or for any representations, warranties, recitals or statements made herein
or
 
46
 
therein or made in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by the Administrative Agent
to any Bank or by or on behalf of the Company to the Administrative Agent or any
Bank, or for the accuracy of any information relating to Competitive Bid Loans
(including as to amounts outstanding at any time), or be required to ascertain
or inquire as to the performance or observance of any of the terms, conditions,
provisions, covenants or agreements contained herein or therein or as to the use
of the proceeds of the Loans, or of the existence or possible existence of any
Event of Default or Potential Event of Default.
 
(c)  Exculpatory Provisions.  Neither the Administrative Agent nor any of its
officers, directors, employees or agents shall be responsible or liable to any
Bank for any action taken or omitted hereunder or under any of the other Loan
Documents or in connection herewith or therewith unless caused by its or their
gross negligence or willful misconduct.  If the Administrative Agent shall
request instructions from any Bank with respect to any act or action (including
the failure to take an action) in connection with this Agreement, the
Administrative Agent shall be entitled to refrain from such act or taking such
action unless and until the Administrative Agent shall have received
instructions from the Required Banks.  Without prejudice to the generality of
the foregoing, (i) the Administrative Agent shall be entitled to rely, and shall
be fully protected in relying, upon any communication, instrument or document
believed by it to be genuine and correct and to have been signed or sent by the
proper person or persons, and shall be entitled to rely and shall be protected
in relying on opinions and judgments of attorneys (who may be attorneys for the
Company), accountants, experts and other professional advisors selected by it;
and (ii) no Bank shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent’s acting or (where
so instructed) refraining from acting under this Agreement or the other
instruments and agreements referred to herein or therein in accordance with the
instructions of the Required Banks.  The Administrative Agent shall be entitled
to refrain from exercising any power, discretion or authority vested in it under
this Agreement or the other instruments and agreements referred to herein or
therein unless and until it has obtained the instructions of the Required Banks.
 
(d)  The Administrative Agent Entitled to Act as Bank.  The agency hereby
created shall in no way impair or affect any of the rights and powers of, or
impose any duties or obligations upon, the Administrative Agent in its
individual capacity as a Bank hereunder.  With respect to its participation in
the Loans, Citibank, N.A. shall have the same rights and powers hereunder as any
other Bank and may exercise the same as though it were not performing the duties
and functions delegated to it hereunder, and the term “Bank” or “Banks” or any
similar term shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity.  Citibank, N.A. and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of
 
47
 
banking, trust, financial advisory or other business with the Company or any
Affiliate or Subsidiary of the Company as if it were not performing the duties
specified herein, and may accept fees and other consideration from the Company
or any such Affiliate or Subsidiary for services in connection with this
Agreement and otherwise without having to account for the same to the Banks.
 
Section 8.03.  Representations and Warranties; No Responsibility for Appraisal
of Creditworthiness.  Each Bank represents and warrants that it has made its own
independent investigation of the financial condition and affairs of the Company
in connection with the making of the Loans hereunder and has made and shall
continue to make its own appraisal of the creditworthiness of the Company.  The
Administrative Agent shall not have any duty or responsibility either initially
or on a continuing basis to make any such investigation or any such appraisal on
behalf of any Bank or to provide any Bank with any credit or other information
with respect thereto whether coming into its possession before the making of the
Loan or any time or times thereafter, and the Administrative Agent shall have no
further responsibility with respect to the accuracy of or the completeness of
the information provided to the Banks.
 
Section 8.04.  Right to Indemnity.  Each Bank severally agrees to indemnify the
Administrative Agent in accordance with its pro rata Share to the extent the
Administrative Agent shall not have been reimbursed by the Company, for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation,
counsel fees and disbursements) or disbursements of any kind or nature
whatsoever which may be imposed on, incurred by or asserted against the
Administrative Agent in performing its duties hereunder or under the other Loan
Documents or in any way relating to or arising out of this Agreement; provided
that no Bank shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s gross negligence or
willful misconduct.  If any indemnity furnished to the Administrative Agent for
any purpose shall, in the opinion of the Administrative Agent, be insufficient
or become impaired, the Administrative Agent may call for additional indemnity
and cease, or not commence, to do the acts indemnified against until such
additional indemnity is furnished.
 
Section 8.05.  Resignation by the Administrative Agent.  (a)  The Administrative
Agent may resign from the performance of all its functions and duties hereunder
at any time by giving 30 days’ prior written notice to the Company and the
Banks.  Such resignation shall take effect upon the acceptance by a successor
Administrative Agent of appointment pursuant to clauses (b) and (c) below or as
otherwise provided below.
 
(b)  Upon any such notice of resignation, the Required Banks shall appoint a
successor Administrative Agent who shall be satisfactory to the Company and
shall be an incorporated bank or trust company with a combined surplus and
undivided capital of at least $500 million.
 
 
48
 
(c)  If a successor Administrative Agent shall not have been so appointed within
said 30 day period, the resigning Administrative Agent, with the consent of the
Company, shall then appoint a successor Administrative Agent who shall serve in
the same capacity as the resigning Administrative Agent until such time, if any,
as the Required Banks, with the consent of the Company, appoint a successor
Administrative Agent as provided above.
 
Section 8.06.  Successor Administrative Agent.  The Administrative Agent may
resign at any time as provided in Section 8.05 hereof.  Upon any such notice of
resignation, the Required Banks shall have the right, upon five days’ notice to
the Company and subject to Section 8.05 hereof, to appoint a successor
Administrative Agent.  Upon the acceptance of any appointment by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations as an Administrative Agent
under this Agreement.  After the retiring Administrative Agent’s resignation
hereunder as an Administrative Agent the provisions of this Article 8 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was an Administrative Agent under this Agreement.
 
Section 8.07.  No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Lead Arrangers, Joint Bookrunners, Syndication
Agent or Documentation Agent listed on the cover page hereof shall have any
powers, functions, duties or responsibilities under this Agreement, except in
its capacity, as applicable, as the Administrative Agent or a Bank hereunder.
 
 
ARTICLE 9 
MISCELLANEOUS
 
Section 9.01.  Benefit of Agreement. (a)This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective successors and
assigns of the parties hereto, provided that the Company may not assign or
transfer any of its interest hereunder without the prior written consent of the
Banks.
 
(b)  Any Bank may make, carry or transfer Loans at the time owing to it at, to
or for the account of, any of its branch offices or the offices of an Affiliate
of such Bank, provided that doing so shall not cause the Company to incur any
additional costs hereunder at the time of such transfer.
 
(c)  Any Bank may assign its rights and delegate its obligations under this
Agreement and further may sell participations in all or any part of any Loan or
Loans made by it or its Commitment at the time owing to it or any other interest
herein to another bank or other entity; provided that (i) in the case of an
assignment, such Bank shall (A) give to the Company and the Administrative
 
49
 
 
Agent prior notice thereof, and, in the case of any assignment, the Company and
the Administrative Agent shall, except as set forth in the last sentence of this
Section 9.01(c) and in Section 9.01(d), have consented thereto (such consent not
to be unreasonably withheld) and (B) comply with Section 9.01(f) hereof and
thereupon, the assignee “Purchasing Bank” shall have, to the extent of such
assignment (unless otherwise provided thereby), the rights and benefits
described in Section 9.01(f) hereof, and (ii) in the case of a participation,
except as set forth below, (A) the participant shall not have any rights under
this Agreement or any other document delivered in connection herewith (the
participant’s rights against such Bank in respect of such participation to be
those set forth in the agreement executed by such Bank in favor of the
participant relating thereto); provided that a participation agreement may
provide that a Bank will not agree to any modification, amendment or waiver of
any provision in this Agreement described in clause (i), (iii), or (iv) of
Section 9.05 without the consent of the participant and (B) all amounts payable
by the Company under Sections 2.10(e) and 2.10(i) hereof shall be determined as
if the Bank had not sold such participation.  Except with respect to interest
rate, principal amount of any Loan, fees, scheduled dates for payment of
principal or interest or fees, scheduled termination of commitments and
commitment amounts, a Bank will not in any such participation agreement restrict
its ability to make any modification, amendment or waiver to this Agreement
without the consent of the participant.  Any Bank may furnish any information
concerning the Company in possession of such Bank from time to time to
Affiliates of such Bank and to assignees and participants (including prospective
assignees and participants), provided, however, that (i) except when such
information is furnished to an Affiliate, the furnishing Bank shall give the
Company prior notice of any furnishing of non public information (ii) the
recipient shall agree to the terms of this Section 9.01 hereof and (iii) the
furnishing of such information (and the nature, manner and extent thereof) by
any Bank to its Affiliates and such assignees and participants shall be further
governed by the relevant agreement, assignment or participation agreement
relating to such arrangement, assignment or participation, as the case may
be.  Notwithstanding anything to the contrary in the foregoing, (A) any Bank
may, without the consent of the Company or the Administrative Agent, assign any
of its rights and interests in Loans hereunder to (x) a federal reserve bank,
(y) another Bank or (z) any Affiliate of such Bank; provided that the transferor
Bank shall be deemed to hold such interests transferred to its Affiliate for
purposes of Section 9.05 for so long as such interests are held by such
Affiliate; and (B) no consent of the Company to an assignment shall be required
if at the time an Event of Default exists.
 
(d)  Notwithstanding the foregoing provisions of this Section 9.01, each Bank
may at any time, upon 30 days’ prior written notice to the Administrative Agent
and the Company, sell, assign, transfer or negotiate all or any part of its
Loans or Commitment if, but only if, concurrently therewith or prior thereto
(i) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
 
50
 
 
Exchange Commission under the Securities Exchange Act of 1934) of a majority of
the outstanding shares of voting stock of the Company pursuant to one or more
transactions not approved, in their capacities as directors, by at least a
majority of the individuals who served as directors of the Company on the date
one year prior to the date of the first acquisition of voting stock leading to
such acquisition or (ii) during any period of 12 consecutive months, commencing
before or after the date of this Agreement, individuals who at the beginning of
such 12 month period were directors of the Company cease for any reason to
constitute a majority of the board of directors of the Company.
 
(e)  Except pursuant to an assignment permitted by this Agreement but only to
the extent set forth in such assignment, no Bank shall, as between the Company
and that Bank, be relieved of any of its obligations hereunder as a result of
any sale, transfer or negotiation of, or granting of participations in, all or
any part of the Loans or Commitment of that Bank or other obligations owed to
such Bank.
 
(f)  Any Bank may at any time assign to one or more banks or other financial
institutions all, or a proportionate part of all, of its rights and obligations
under this Agreement, provided that (i) the minimum amount of such assignment
shall be equivalent to (A) if the Purchasing Bank is not a Bank hereunder,
$10,000,000 or the aggregate amount of the assigning Bank’s Commitment,
whichever is less and (B) if the Purchasing Bank is a Bank hereunder, $5,000,000
and (ii) after giving effect to such assignment, the Commitment of the assigning
Bank is equivalent to not less than $10,000,000, unless such assigning Bank
shall have assigned all of its rights and obligations under this Agreement; and
providedfurther that any such assignment may, but need not, include rights of
the transferor Bank in respect of outstanding Competitive Bid Loans.  Any
assignment made pursuant to Section 9.01(c) hereof shall be made pursuant to a
Transfer Supplement, substantially in the form of Exhibit F annexed hereto,
executed by the Purchasing Bank, the transferor Bank, the Company and the
Administrative Agent.  Upon (i) such execution of such Transfer Supplement,
(ii) delivery of an executed copy thereof to the Company, (iii) payment by such
Purchasing Bank to such transferor Bank of an amount equal to the purchase price
agreed between such transferor Bank and such Purchasing Bank, and (iv) payment
by such Purchasing Bank or transferor Bank (as they shall mutually agree) to the
Administrative Agent of a non refundable fee of $3,000 to cover administrative
and other expenses which may be incurred in connection with such assignment,
such Purchasing Bank shall for all purposes be a Bank party to this Agreement
and shall have the rights (including without limitation the benefits of Sections
2.10 and 2.11) and obligations of a Bank under this Agreement to the same extent
as if it were an original party hereto and thereto with the pro rata Share of
the applicable Commitment set forth in such Transfer Supplement, and no further
consent or action by the Company, the Banks or the Administrative Agent shall be
required.  Such Transfer Supplement shall be deemed to amend this Agreement to
the extent, and only to the extent, necessary to reflect the addition of such
 
51
 
Purchasing Bank and the resulting adjustment of pro rata Shares arising from the
purchase by such Purchasing Bank of all or a portion of the rights and
obligations of such transferor Bank under this Agreement and the Loans.  Upon
the consummation of any transfer to a Purchasing Bank pursuant to this paragraph
(f), the transferor Bank, the Administrative Agent and the Company shall make
appropriate arrangements so that, if requested, a replacement Note is issued to
such transferor Bank and a new Note or, as appropriate, a replacement Note, if
requested, issued to such Purchasing Bank, in each case in principal amounts
reflecting their pro rata Shares or, as appropriate, their outstanding Loans, as
adjusted pursuant to such Transfer Supplement.
 
Section 9.02.  Expenses.  Whether or not the transactions contemplated hereby
shall be consummated, the Company agrees to promptly pay (i) all the actual and
reasonable out of pocket costs and expenses of the Agents in connection with the
negotiation, preparation and execution of this Agreement; (ii) the reasonable
fees, expenses and disbursements of Davis, Polk & Wardwell, special counsel to
the Agents, in connection with the negotiation, preparation, execution and
administration of this Agreement, the Loans and any amendments and waivers
hereto or thereto; and (iii) all costs and expenses (including attorneys’ fees,
expenses and disbursements, and costs of settlement) incurred by the Banks in
enforcing any obligations of or in collecting any payments due from the Company
hereunder by reason of the occurrence of any Event of Default or in connection
with any refinancing or restructuring of the credit arrangements provided under
this Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings or otherwise.
 
Section 9.03.  Indemnity.  In addition to the payment of expenses pursuant to
Section 9.02 hereof, whether or not the transactions  contemplated hereby shall
be consummated, the Company agrees to indemnify, pay and hold each Agent and
each Bank and the officers, directors, employees, agents, advisors and
affiliates of each of them (collectively called the “Indemnitees”) harmless from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees,
expenses and disbursements of counsel for such Indemnitees in connection with
any investigative, administrative or judicial proceeding commenced or
threatened, whether or not such Indemnitee shall be designated a party thereto),
which may be imposed on, incurred by, or asserted against that Indemnitee, in
any manner relating to or arising out of this Agreement or the Loans or the use
or intended use of the proceeds of any of the Loans hereunder (the “indemnified
liabilities”); provided that, the Company shall have no obligation to any
Indemnitee hereunder to the extent that such indemnified liabilities arose from
the gross negligence or willful misconduct of that Indemnitee.  To the extent
that the undertaking to indemnify, pay and hold harmless set forth in the
preceding sentence may be unenforceable because it is violative of any law or
public policy or otherwise, the Company shall contribute the maximum portion
which it is permitted to pay and satisfy under applicable
 
 
52
 
law, to the payment and satisfaction of all indemnified liabilities incurred by
the Indemnitees or any of them.  In no event shall any Indemnitee be liable to
the Company for any indirect or consequential damages in connection with this
Agreement.
 
Section 9.04.  Setoff.  Each Bank agrees that if it shall, by exercising any
right of set-off or counterclaim or otherwise, receive payment of a proportion
of the aggregate amount of principal and interest then due with respect to the
Syndicated Loans held by it which is greater than the proportion received by any
other Bank in respect of the aggregate amount of principal and interest then due
with respect to the Syndicated Loans held by such other Bank, the Bank receiving
such proportionately greater payment shall purchase such participations in the
Syndicated Loans held by the other Banks, and such other adjustments shall be
made, as may be required so that all such payments of principal and interest
with respect to the Syndicated Loans held by the Banks shall be shared by the
Banks pro rata; provided that nothing in this Section shall impair the right of
any Bank to exercise any right of set-off or counterclaim it may have and to
apply the amount subject to such exercise to the payment of indebtedness of the
Company other than its indebtedness under the Agreement.  The Company agrees, to
the fullest extent it may effectively do so under applicable law, that any
holder of a participation in a Loan, whether or not acquired pursuant to the
foregoing arrangements, may exercise rights of set-off or counterclaim and other
rights with respect to such participation as fully as if such holder of a
participation were a direct creditor of the Company in the amount of such
participation.
 
Section 9.05. Amendments and Waivers.  No amendment, modification, termination
or waiver of any provision of this Agreement or any Note or consent to any
departure by the Company therefrom shall in any event be effective without the
written concurrence of the Required Banks; provided that (a) any amendment,
modification, termination or waiver (i) of any provision that expressly requires
the approval or concurrence of all Banks, (ii) of any provision that affects the
definition of “Required Banks” or (iii) of any of the provisions contained in
Section 7.01 hereof and this Section 9.05, shall be effective only if evidenced
by a writing signed by or on behalf of all Banks, (b) any amendment,
modification, termination or waiver (i) of any provision that increases the
principal amount of the Commitments or the Loans, changes a Bank’s pro rata
Share or affects the definition of “Termination Date”, (ii) that decreases the
amount or changes the due date of any amount payable in respect of the fees
payable hereunder, (iii) of any of the provisions contained in Sections 2.10(b)
and 2.10(c) hereof or (v) that decreases the principal of or interest rates
borne by the Syndicated Loans, or postpones the payment of principal or interest
due on the Syndicated Loans, shall be effective only if evidenced by a writing
signed by or on behalf of each Bank affected thereby and (c) any waiver with
respect to a Competitive Bid Loan can be given only by the Bank affected with
respect thereto.  No amendment, modification, termination or waiver of any
provision of Article 8 hereof or any of the rights, duties, indemnities or
obligations of any
 
53
 
Agent, as agent shall be effective without the written concurrence of such
Agent.  The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Bank, execute amendments, modifications, waivers or consents
on behalf of that Bank.  Any waiver or consent shall be effective only in the
specific instance and for the specific purpose for which it was given.  No
notice to or demand on the Company in any case shall entitle the Company to any
further notice or demand in similar or other circumstances.  Any amendment,
modification, termination, waiver or consent effected in accordance with this
Section 9.05 shall be binding upon each present or future Bank and, if signed by
the Company, on the Company.
 
Section 9.06.  Independence of Covenants.  All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or be otherwise within the limitation of, another covenant shall
not avoid the occurrence of an Event of Default or Potential Event of Default if
such action is taken or condition exists.
 
Section 9.07.  Notices.  Unless otherwise provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, telexed or sent by United States mail and
shall be deemed to have been given when delivered in person, upon receipt of
telecopy or telex or four Business Days after depositing it in the United States
mail, registered or certified, with postage prepaid and properly addressed;
provided that notices to the Administrative Agent shall not be effective until
received by such Agent.  For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section 9.07) shall be: (a) in the case of the Company, at its address or
facsimile number set forth on the signature pages hereof, (b) in the case of the
Administrative Agent, at its address, facsimile number or telex number in New
York City set forth on the signature pages hereof, (c) in the case of any Bank,
at its address, facsimile number or telex number set forth in its Administrative
Questionnaire or (d) in the case of any party, at such other address, facsimile
number or telex number as such party may hereafter specify for the purpose by
notice to the Administrative Agent and the Company.
 
Section 9.08.  Survival of Warranties and Certain Agreements.   (a) All
agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement and the making of the Loans.
 
(b)  Notwithstanding anything in this Agreement or implied by law to the
contrary, the agreements of the Company set forth in Sections 2.10(e) and
2.10(l), the agreements of the Company set forth in Sections 9.02 and 9.03 and
the agreements of Banks set forth in Sections 8.02(c), 8.04, 9.04 and 9.05 shall
survive the payment of the Loans and the termination of this Agreement.
 
54
 
 
Section 9.09.  USA PATRIOT Act Notice.   Each Bank that is subject to the USA
PATRIOT Act and the Administrative Agent (for itself and not on behalf of any
Bank) hereby notifies the Company that, pursuant to the requirements of the USA
PATRIOT Act, it may be required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Bank or the Administrative
Agent, as applicable, to identify the Company in accordance with the USA PATRIOT
Act.
 
Section 9.10.  Failure or Indulgence Not Waiver; Remedies Cumulative.  No
failure or delay on the part of any Bank or lender of any Loan in the exercise
of any power, right or privilege hereunder or the Loans shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.  All rights and remedies existing under this Agreement or
the Notes are cumulative to and not exclusive of any rights or remedies
otherwise available.
 
Section 9.11.  Severability.  In case any provision in or obligation under this
Agreement or Loan shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations thereof, or of such provision or obligation in any
other jurisdiction, shall not in any way be affected or impaired thereby.
 
Section 9.12.  Obligations Several; Independent Nature of Banks’ Rights.  The
obligation of each Bank hereunder is several, and no Bank shall be responsible
for the obligation or commitment of any other Bank hereunder.  Nothing contained
in this Agreement and no action taken by the Banks pursuant hereto shall be
deemed to constitute the Banks to be a partnership, an association, a joint
venture or any other kind of entity.  The amounts payable at any time hereunder
to each Bank shall be a separate and independent debt, and each Bank shall be
entitled to protect and enforce its rights arising out of this Agreement and it
shall not be necessary for any other Bank to be joined as an additional party in
any proceeding for such purpose.
 
Section 9.13.  Headings.  Section and subsection headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose or be given any substantive effect.
 
Section 9.14 .  Applicable Law, Consent To Jurisdiction.
 
(a)  THIS AGREEMENT, THE NOTES AND THE LOANS SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
55
 
(b)  ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE COMPANY WITH RESPECT TO THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE OF NEW YORK AND BY
EXECUTION AND DELIVERY OF THIS AGREEMENT THE COMPANY ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.  THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVE TRIAL BY JURY, AND THE COMPANY HEREBY IRREVOCABLY
WAIVES ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH
RESPECTIVE JURISDICTIONS.
 
Section 9.15.  Successors and Assigns.  This Agreement shall be binding upon the
parties hereto and their respective successors and assigns and shall inure to
the benefit of the parties hereto and the successors and assigns of the
Banks.  The terms and provisions of this Agreement shall inure to the benefit of
any assignee or transferee of the Loans and in the event of such transfer or
assignment, the rights and privileges herein conferred upon the Banks shall
automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions hereof.  The Company’s rights or any
interest therein hereunder may not be assigned without the written consent of
all the Banks except pursuant to a merger, consolidation or sale, lease or
transfer of assets permitted by Section 6.01 hereof.  The Banks’ rights of
assignment are limited by and subject to Section 9.01 hereof.  The Company may,
in its sole discretion, upon ten (10) days’ prior written notice, replace any of
the Banks with one or more banks provided that (i) the Bank being replaced has
concurrently therewith been paid in full all amounts due to such Bank hereunder,
(ii) the full amount of the Commitments remains unchanged and (iii) the
percentages of the total Commitments allocated to each other Bank (or any
successors thereto) remains unchanged unless the prior written consent from such
Bank has been obtained.  Any such Bank so replaced shall, upon written request
of the Company, execute and deliver such instruments and agreements as are
reasonably necessary to accomplish the same.
 
Section 9.16.  Counterparts; Effectiveness.  This Agreement and any amendments,
waivers, consents or supplements may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.  This Agreement shall
become effective on such date (the “Effective Date”) as (i) a counterpart hereof
shall be executed by each of the parties hereto and copies
 
56
 
hereof shall be delivered to the Company and the Administrative Agent and (ii)
the conditions set forth in Section 3.01 shall be satisfied.
 
57


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
Company:
TEXTRON INC.
By:
/s  /s/Mary F. Lovejoy
Title:
Vi Vice President and Treasurer



 
Notice Address:
Textron Inc.
40 Westminster Street
Providence, RI 02903
Attention: Treasurer
 
Telephone No. (401) 457-6009
Telecopy No. (401) 457-3533



 
with a copy to:
Textron Inc.
40 Westminster Street
Providence, RI 02903
Attention: General Counsel







CITIBANK, N.A., as
Administrative Agent and as Bank
By:
/s/ Peter Kettle
 
Name:
Peter Kettle
 
Title:
Director







Notice Address:
390 Greenwich Street
New York, NY 10013
 
Attention: Peter Kettle
 
Telephone No. 1 212 723 1214
Telecopy No.  1 646 291 1897



 


BANK OF AMERICA, N.A.,
as Syndication Agent and as Bank
By:
/s/ Jeff Hallmark
 
Name:
Jeff Hallmark
 
Title:
Senior Vice President





GOLDMAN SACHS CREDIT PARTNERS, L.P., as Documentation Agent and as Bank
By:
/s/ Bruce H. Mendelsohn
 
Name:
Bruce H. Mendelsohn
 
Title:
Authorized Signatory







COMMITMENT SCHEDULE
 
Bank
Commitment
Citibank, N.A.
$250,000,000
Bank of America, N.A.
$250,000,000
Goldman Sachs Credit Partners L.P.
$250,000,000
Total
$750,000,000





EXHIBIT A to
Credit Agreement
 
TEXTRON INC.
 
PROMISSORY NOTE
 
New York, New York
_____ __, 20__
 
FOR VALUE RECEIVED, the undersigned TEXTRON INC., a Delaware corporation (the
“Company”), HEREBY PROMISES TO PAY to the order of ______________ (the “Payee”)
for the account of its Applicable Lending Office, on the maturity date provided
for in the Credit Agreement, the unpaid principal amount of each Loan made by
the Payee to the Company pursuant to the Credit Agreement referred to below.
 
The Company also promises to pay interest on the unpaid principal amount hereof
from the date hereof until paid in full at the rates and at the times which
shall be determined in accordance with the provisions of the Credit Agreement
dated as of October 26, 2007 (such Agreement, as amended, amended and restated,
supplemented or otherwise modified from time to time, being the “Credit
Agreement”) among the Company and the Banks and Agents party thereto.
 
This Note is one of the Company’s “Notes” and is issued pursuant to and entitled
to the benefits of the Credit Agreement to which reference is hereby made for a
more complete statement of the terms and conditions under which the Loans
evidenced hereby were made and are to be repaid.  Capitalized terms used herein
without definition shall have the meanings set forth in the Credit Agreement.
 
All payments of principal and interest in respect of this Note shall be made in
the currency in which the Loan is denominated in same day funds (or, if the Loan
was made in an Alternative Currency, in such funds as may be then customary for
the settlement of international transactions in such Alternative Currency), in
accordance with the terms of the Credit Agreement.  Each of the Payee and any
subsequent holder of this Note agrees, by its acceptance hereof, that before
disposing of this Note or any part thereof it will make a notation on the
Schedule attached hereto of all principal payments previously made hereunder and
of the date to which interest hereon has been paid; provided, however, that the
failure to make a notation of any payment made on this Note shall not limit or
otherwise affect the obligation of the Company hereunder with respect to
payments of principal or interest on this Note.
 
    Whenever any payment on this Note shall be stated to be due on a day which
is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest on this Note; provided, however, that in the event that
the day on which payment relating to a Eurodollar Rate Loan is due is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, then the due date thereof shall be the next preceding
Business Day.
 
This Note is subject to mandatory prepayment as provided in Section 2.08(c) of
the Credit Agreement and prepayment at the option of the Company as provided in
Section 2.08(b) of the Credit Agreement.
 
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note, together with all accrued but unpaid interest thereon, may
become, or may be declared to be (shall automatically become and be declared to
be, in the case of certain Events of Default relating to bankruptcy matters),
due and payable in the manner, upon the conditions and with the effect provided
in the Credit Agreement.
 
The terms of this Note are subject to amendment only in the manner provided in
the Credit Agreement.
 
The Company promises to pay all costs and expenses, including attorneys’ fees,
all as provided in Section 9.02 of the Credit Agreement, incurred in the
collection and enforcement of this Note.  The Company hereby consents to
renewals and extensions of time at or after the maturity hereof, without notice,
and hereby waives diligence, presentment, protest, demand and notice of every
kind and, to the full extent permitted by law, the right to plead any statute of
limitations as a defense to any demand hereunder.
 
The Credit Agreement and this Note shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of New York.
 
IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered by its duly authorized officer, as of the day and year and at the
place first above written.
 
TEXTRON INC.
By:
   
Name:
   
Title:
 




 
2
EXHIBIT A
 
LOANS AND PRINCIPAL PAYMENTS SCHEDULE
 


Date
Type of Loan Made This Date
Amount of Loan Made This Date
Amount of Principal Paid This Date
Outstanding Principal Balance This Date
Notation Made By
           





 
3

EXHIBIT B to
Credit Agreement
 
OPINION OF COUNSEL

 
FOR THE

 
COMPANY

 
[Letterhead of Textron Inc.]

 
[DATE]
 


Citibank, N.A.,
as Administrative Agent
390 Greenwich Street
New York, NY 10013
and
The Banks Party to the Credit
Agreement Referenced Below


 
Re:
Credit Agreement dated as of October 26, 2007 among Textron Inc. and the Banks
and Agents party thereto.

 
 



Ladies and Gentlemen:
 
I am the Senior Associate General Counsel of Textron Inc., a Delaware
corporation (“Company”).  This opinion is rendered to you pursuant to Section
3.01(b) of the Credit Agreement dated as of October 26, 2007 (the “Credit
Agreement”) among the Company and the Banks and Agents party thereto.  The
undersigned has prepared this opinion and delivered it to the Banks for their
benefit at the request of the Company.  Unless otherwise defined herein,
capitalized terms used herein have the meanings set forth in the Credit
Agreement.
 
In my capacity as Senior Associate General Counsel I have examined originals, or
copies identified to my satisfaction, of such records, documents or other
instruments as in my judgment are necessary or appropriate to enable me to
render the opinions expressed below.  I am familiar, either directly or by
inquiry of other officers or employees of the Company and its Subsidiaries or
others, and/or through examination of the Company’s and its Subsidiaries’ books
and records, with the business, affairs and records of the Company and its
Subsidiaries requisite to giving this opinion.  Where and as this opinion states
conclusions
 
 
 
 based upon the absence of facts, I have received in the course of my employment
no contrary information and would expect to receive such information if an
officer of the Company had notice thereof.
 
I have been furnished with, and have obtained and relied without independent
investigation upon, such certificates and assurances from public officials as I
have deemed necessary or appropriate.  In my examinations, I have assumed (a)
the genuineness of all signatures as to all parties other than the Company, the
conformity to original documents of all documents submitted to them as copies or
drafts and the authenticity of such originals of such latter documents, (b) as
to all Persons other than the Company, the due completion, execution,
acknowledgment as indicated thereon and delivery of documents recited herein and
therein and the validity and enforceability against all parties thereto, and (c)
that each Person other than the Company which is a party to the Credit Agreement
has full power, authority and legal right, under its charter and other governing
documents, corporate legislation and the laws of its jurisdiction of
incorporation, to perform its respective obligations under the Credit Agreement.
 
I have investigated such questions of law for the purpose of rendering this
opinion as I have deemed necessary.  I am opining herein only as to the United
States federal laws, the corporate laws of the State of Delaware and the laws of
the State of New York.
 
On the basis of the foregoing, and in reliance thereon, and subject to the
limitations, qualifications and exceptions set forth herein, I am of the opinion
that:
 
1.           The Company is a corporation duly organized, validly existing and
in good standing under the laws of its jurisdiction of incorporation.  The
Company has all requisite corporate power and authority to own and operate its
properties, to carry on its business as now conducted and proposed to be
conducted, to enter into the Credit Agreement and to carry out the transactions
contemplated thereby.
 
2.           The Company is in good standing wherever necessary to carry on its
present business and operations, except in jurisdictions in which the failure to
be in good standing has not had and will not have a material adverse effect on
the conduct of the business of Company and its Subsidiaries, taken as a whole.
 
3.           The execution, delivery and performance of the Credit Agreement and
the borrowing of the Loans have been duly authorized by all necessary corporate
action by the Company.
 
4.           The execution, delivery and performance by the Company of the
Credit Agreement and the issuance, delivery and performance of the Notes issued
thereunder today and the borrowing of the Loans do not and will not (i) violate
 
B-2
 
any provision of law applicable to the Company or any of its Subsidiaries, the
Certificates of Incorporation or By-laws of the Company or any of its
Subsidiaries, or, to my knowledge (after inquiry), any order, judgment or decree
of any court or other agency of government binding on the Company or any of its
Subsidiaries, (ii) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any Contractual Obligation of
the Company or any of its Subsidiaries of which I am aware (after inquiry),
(iii) result in or require the creation or imposition of any material Lien upon
any of the material properties or assets of the Company or any of its
Subsidiaries under any such Contractual Obligation or (iv) require any approval
of stockholders or any approval or consent of any Person under any Contractual
Obligation of the Company or any of its Subsidiaries of which I am aware (after
inquiry) other than such approvals and consents which will be obtained on or
before the Effective Date.
 
5.           The execution, delivery and performance by the Company of the
Credit Agreement and the issuance, delivery and performance by the Company of
the Notes to be issued by the Company today will not require any registration
with, consent or approval of, or notice to, or other action to, with or by, any
federal, state or other Governmental Authority or regulatory body other than any
such registration, consent, approval, notice or other action which has been duly
made, given or taken.
 
6.           The Credit Agreement and the Notes issued thereunder today are,
and, each Loan when made will be, the legally valid and binding obligations of
the Company, enforceable against the Company in accordance with
their  respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.
 
7.           Except as disclosed in the Financial Statements delivered to the
Banks pursuant to Section 4.03 of the Credit Agreement, to my knowledge (after
inquiry), there is no action, suit, proceeding, governmental investigation or
arbitration (whether or not purportedly on behalf of the Company or any of its
Subsidiaries) at law or in equity or before or by any federal, state, municipal
or other governmental department, commission, board, bureau, agency, court or
instrumentality, domestic or foreign, pending or, to my knowledge threatened
against or affecting the Company or any of its Subsidiaries or any property of
the Company or any of its Subsidiaries which is probable of being successful and
which would have Material Adverse Effect.
 
8.           Neither the Company nor any of its Subsidiaries is subject to any
federal or state statute or regulation limiting its ability to incur
Indebtedness for money borrowed as contemplated by the Credit Agreement.
 
B-3
 
9.           Neither the Company nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.
 


Very truly yours,

 
B-4
 
 
Exhibit C to
Credit Agreement




[Letterhead of
Davis Polk & Wardwell]
 


[Date]




To the Banks and the Agents
Referred to Below
c/o CITIBANK, N.A.,
as Administrative Agent
390 Greenwich Street
New York, NY 10013


Dear Sirs:
 
We have participated in the preparation of the Credit Agreement dated as of
October 26, 2007 (the “Credit Agreement”) among Textron Inc., a Delaware
corporation (the “Company”) and the Banks and Agents party thereto, and have
acted as special counsel for the Agents for the purpose of rendering this
opinion pursuant to Section 3.01(c) of the Credit Agreement.  Terms defined in
the Credit Agreement are used herein as therein defined.
 
We have examined originals or copies, certified or otherwise identified to our
satisfaction, of such documents, corporate records, certificates of public
officials and other instruments and have conducted such other investigations of
fact and law as we have deemed necessary or advisable for purposes of this
opinion.
 
Upon the basis of the foregoing, we are of the opinion that:
 
1.           The execution, delivery and performance by the Company of the
Credit Agreement are within the Company’s corporate powers and have been duly
authorized by all necessary corporate action.
 
2.           The Credit Agreement constitutes a valid and binding agreement of
the Company and the Notes to be issued thereunder today constitute a valid and
binding obligation of the Company, in each case enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency or similar laws
affecting creditors’ rights generally and general principles of equity.
 
We are members of the Bar of the State of New York and the foregoing opinion is
limited to the laws of the State of New York, the federal laws of the United
States of America and the General Corporation Law of the State of Delaware. In
giving the foregoing opinion, we express no opinion as to the effect (if any) of
any law of any jurisdiction (except the State of New York) in which any Bank is
located which limits the rate of interest that such Bank may charge or collect.
 
This opinion is rendered solely to you in connection with the above
matter.  This opinion may not be relied upon by you for any other purpose or
relied upon by any other Person without our prior written consent.
 
Very truly yours,

 
C-2
Exhibit D-1 to
Credit Agreement
 
[FORM OF NOTICE OF SYNDICATED BORROWING]
 
Pursuant to Section 2.01(b) of that certain Credit Agreement dated as of October
26, 2007 among Textron Inc., a Delaware corporation (the “Company”), and the
Banks and Agents party thereto (such Agreement as amended to the date hereof
being the “Credit Agreement”), this represents the Company’s request to borrow
on __________, 20__ from the Banks in accordance with each Bank’s pro rata Share
­$__________ [specify amount] as [Base Rate/Eurodollar Rate] Loans.  [The
initial Interest Period for such Loans is requested to be a __________ period.]
The proceeds of such Loans are to be deposited in the Company’s account
designated below.  The Company represents and warrants to the Banks and the
Agent that, after giving effect to the Borrowing requested hereby and the making
of all loans requested but not funded as of the proposed Funding Date of the
Borrowing requested hereby, the aggregate principal amount of all Loans
outstanding is $____________.  Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.
 
Dated:


TEXTRON INC.
By:
   
Name:
   
Title:
           
AccountDesignation
     Name of Bank      Account Number:  



 




Exhibit D-2 to
Credit Agreement
 
[FORM OF NOTICE OF COMPETITIVE BID BORROWING]
 
[Name and Address of Bank]
 
Gentlemen:
 
The undersigned refers to the Credit Agreement, dated as of October 26, 2007,
among Textron Inc., and the Banks and Agents party thereto (such agreement as
amended to the date hereof being the “Credit Agreement”) and hereby gives you
notice pursuant to Section 2.02(b) of the Credit Agreement that the undersigned
hereby requests a Competitive Bid Loan under the Credit Agreement, and in that
connection sets forth the terms on which such Competitive Bid Loan is requested
to be made:
 
(A)          Date of Competitive Bid
Borrowing                                                                         __________________
(B)          Amount of Competitive Bid
Loan                                                                             
__________________
(C)          Interest Period (Maturity
Date)                                                                            
     __________________
(D)          Amount of Competitive Bid
Loan                                                                            
__________________
(E)          Account Designation:
Bank                                                                                                                      __________________
Account
Number                                                                                               
__________________
(F)          Interest Payment
Date(s)                                                                                 
           __________________
(G)          Type of Competitive Bid Loan
(Absolute
Rate/LIBOR)                                                                                      
__________________
(H)
Aggregate Principal Amount of

Loans Outstanding:
__________________

1(I)                                                                                  ______________________________________________
 



--------------------------------------------------------------------------------

 
1 Insert additional terms, if any.
 


The undersigned hereby confirms and represents, as of the date hereof and as of
the date of the Competitive Bid Loan, that [2] have been satisfied.
 
Dated:
 
Very truly yours,
 
TEXTRON INC.
By:
   
Name:
   
Title:
 






--------------------------------------------------------------------------------

 
2 Insert conditions to Borrowing as agreed between the Company and the Bank.
 
 
D-2-2
 


Exhibit D-3 to
Credit Agreement
 
[FORM OF NOTICE OF CONVERSION/CONTINUATION]
 
Pursuant to that certain Credit Agreement dated as of October 26, 2007 (as
amended to the date hereof, the “Credit Agreement”) among Textron Inc. (the
“Company”) and the Banks and Agents party thereto, this represents the Company’s
request [A: to convert $_________ in principal amount of presently outstanding
Base Rate Loans with an Interest Payment Date of __________, 20__ to Eurodollar
Rate Loans on __________, 20__.  The Interest Period for such Eurodollar Rate
Loans commencing on such Interest Payment Date is requested to be a __________
period.] [B: to continue as Eurodollar Rate Loans __________ in principal amount
of presently outstanding Eurodollar Rate Loans with an Interest Payment Date of
__________, 20__.  The Interest Period for such Eurodollar Rate Loans commencing
on such Interest Payment Date is requested to be a __________ period.]3
 
The undersigned officer, to the best of his knowledge, and the Company certify
that no Event of Default or Potential Event of Default has occurred and is
continuing under the Credit Agreement.  Capitalized terms used herein without
definition have the meanings set forth in the Credit Agreement.
 
Dated:


TEXTRON INC.
By:
   
Name:
   
Title:
 




--------------------------------------------------------------------------------

 
3 Insert A or B with appropriate insertions.
 


Exhibit E to
Credit Agreement
 
TEXTRON INC.

 
Compliance Certificate
 
With reference to the provisions of Section 5.01 of the Credit Agreement (the
“Agreement”) dated as of October 26, 2007, as amended, among Textron Inc.
(the  “Company”) and the Banks and Agents party thereto, the undersigned, being
Vice President and Controller (Principal Accounting Officer) of the Company,
hereby certifies that:
 
 
(a)
the consolidated balance sheet at [insert date] and the related consolidated
statements of income and cash flows for the year then ended which were included
in the accompanying Annual Report on Form 10-K/10-Q for the [year/quarter] ended
[insert date], present fairly the consolidated financial position of Textron
Inc. at [insert date] and the consolidated results of its operations and its
cash flows for the year then ended, in conformity with generally accepted
accounting principles which have been applied on a consistent basis during the
period except as noted in such Report;

 
 
(b)
with respect to Section 6.03(a) of the Agreement, (x) the Consolidated
Indebtedness of Textron Manufacturing less Net U.S. Based Cash did not exceed
(y) an amount equal to 65% of (i) Consolidated Capitalization less (ii) Net U.S.
Based Cash (as such terms are defined in the Agreement) as at [insert date] (see
Schedule A attached hereto);

 
 
(c)
the undersigned has reviewed the terms of the Agreement and has made, or caused
to be made under the undersigned’s supervision, a review in reasonable detail of
the transactions and condition of the Company and its consolidated subsidiaries
during the accounting period covered by the above-referenced financial
statements and the undersigned has no knowledge of the existence as at the date
of this certificate of any condition or event which constitutes an Event of
Default or a Potential Event of Default (as such terms are defined in the
Agreement).

 


IN WITNESS WHEREOF, the undersigned has hereunto set his hand this ___ day of
_________, ____.
 


______________________________
Vice President and Controller

 
E-2
 
 
 
 
 
Schedule A
 
TEXTRON INC.
Financial Covenant
(in millions)
 

 
[Insert Date]
Section 6.03(a) -
 
Consolidated Indebtedness of Textron Manufacturing
$
Less: Net U.S. Based Cash
   (                        )
    Equals:
$
Maximum permitted:
 
Consolidated Capitalization, i.e., the sum of (without duplication):
 
    (a) Consolidated Indebtedness of Textron   Manufacturing
$
(b) Plus Consolidated Net Worth
 
(b) Plus preferred stock of the Company
 
(c) Plus other securities of the Company convertible (whether mandatorily or at
the option of the holder) into capital stock of the Company
 
Equals: Consolidated Capitalization
$
   
Less: Net U.S. Based Cash
   (                        )
   
Equals:
$
   
X 65% equals maximum permitted as of [Insert Date]
$







Exhibit F to
Credit Agreement
 
FORM OF TRANSFER SUPPLEMENT
 
TRANSFER SUPPLEMENT, dated as of __________, 20__, among [NAME OF BANK] (the
“Transferor Bank”) and each bank listed as a Purchasing Bank on the signature
pages hereof (each, a “Purchasing Bank”), and Citibank, N.A., as Administrative
Agent (the “Agent”) for the Banks under the Credit Agreement described below and
as agreed to by Textron Inc., a Delaware corporation (the “Company”).
 
WITNESSETH
 
WHEREAS, this Transfer Supplement is being executed and delivered pursuant to
Section 9.01(f) of the Credit Agreement dated as of October 26, 2007 among the
Company, the Agent, the Banks and other Agents party thereto (as such agreement
may be amended, amended and restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”); capitalized terms used and not otherwise
defined herein being used herein as therein defined);
 
WHEREAS, each Purchasing Bank (if it is not already a Bank party to the Credit
Agreement) wishes to become a Bank party to the Credit Agreement; and
 
WHEREAS, the Transferor Bank is selling and assigning to each Purchasing Bank
certain rights, obligations and commitments of the Transferor Bank under the
Credit Agreement;
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
(a)           Upon the execution and delivery of this Transfer Supplement by
each Purchasing Bank, the Transferor Bank, the Agent and the Company, each such
Purchasing Bank shall be a Bank party to the Credit Agreement for all purposes
thereof.
 
(b)           The Transferor Bank acknowledges receipt from each Purchasing Bank
of an amount equal to the purchase price, as agreed between the Transferor Bank
and such Purchasing Bank, of the portion being purchased by such Purchasing Bank
(such Purchasing Bank’s “Purchased Pro Rata Share”) of the outstanding principal
amount of, and accrued interest on, the Loans and all other amounts owing to the
Transferor Bank under the Credit Agreement to the extent shown on Schedule I
hereto.  The Transferor Bank hereby irrevocably sells, assigns and transfers to
each Purchasing Bank, without recourse, representation or warranty, and each
Purchasing Bank hereby irrevocably purchases, takes and assumes from the
Transferor Bank, such Purchasing Bank’s Purchased Pro Rata
 
 
 
 
Share of the Commitment of the Transferor Bank and the presently outstanding
Loans and other amounts owing to the Transferor Bank under the Credit Agreement
as shown on Schedule I, together with all the corresponding rights and
obligations of the Transferor Bank in, to and under all instruments and
documents pertaining thereto.
 
(c)           The Transferor Bank has made arrangements with each Purchasing
Bank with respect to the portion, if any, to be paid by the Transferor Bank to
such Purchasing Bank of fees heretofore received by the Transferor Bank pursuant
to the Credit Agreement.
 
(d)           Each Purchasing Bank or the Transferor Bank (as they have mutually
agreed) has paid to the Agent a non-refundable fee of $3,000 (per Purchasing
Bank) to cover administrative and other expenses, as provided in Section 9.01(e)
of the Credit Agreement.
 
(e)           From and after the date hereof, principal, interest, fees,
commissions and other amounts that would otherwise be payable to or for the
account of the Transferor Bank pursuant to or in respect of the Credit
Agreement  shall, instead, be payable to or for the account of the Transferor
Bank and each of the Purchasing Banks, as the case may be, in accordance with
their respective interests as reflected in this Transfer Supplement, whether
such amounts have accrued prior to the date hereof or accrue subsequent to the
date hereof.
 
(f)           Concurrently with the execution and delivery hereof, the Company,
the Transferor Bank and each Purchasing Bank shall make appropriate arrangements
so that replacement Notes, if requested, are issued to the Transferor Bank, and
new Notes or replacement Notes, if requested, are issued to each Purchasing
Bank, in each case in principal amounts reflecting, in accordance with the
Credit Agreement, outstanding Loans owing to them in which they participate and,
as appropriate, their Commitment (as adjusted pursuant to this Transfer
Supplement) as shown in Schedule I.
 
(g)           Concurrently with the execution and delivery hereof, the Agent
will, at the expense of the Transferor Bank, provide to each Purchasing Bank (if
it is not already a Bank party to the Credit Agreement) conformed copies of all
documents delivered to the Agent on the Effective Date in satisfaction of the
conditions precedent set forth in the Credit Agreement.
 
(h)           Each of the parties to this Transfer Supplement agrees that at any
time and form time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Transfer Supplement.
 
 
F-2
 
(i)           Schedule I hereto sets forth the revised Commitment, amount of
outstanding Loans and the pro rata Shares of the Transferor Bank and each
Purchasing Bank as well as administrative information with respect to each
Purchasing Bank.
 
(j)           THIS TRANSFER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
 
F-3

IN WITNESS WHEREOF, the parties hereto have caused this Transfer Supplement to
be executed by their respective duly authorized officers as of the date first
set forth above.
 
[NAME OF BANK], as Transferor Bank
By:
   
Name:
   
Title:
 



 
[NAME OF PURCHASING BANK],
as Purchasing Bank
By:
   
Name:
   
Title:
 



 
CITIBANK, N.A.
as Administrative Agent
By:
   
Name:
   
Title:
 



 
[Agreed to as of this __
day of ______, 20__
TEXTRON INC.
By:
   
Name:
   
Title:
 



 
F-4

 
 
SCHEDULE I
 
to
Transfer Supplement dated as of ______, 20__
 
[Transferor Bank]
 
Amount of Commitment, Outstanding Loans and pro rata Share:
 
Prior to giving effect to transfer:
 
Amount of Commitment
$
Amount of Outstanding Syndicated Loans
$
Amount of Outstanding Competitive Bid Loans
$
Pro rata Share
%
After giving effect to transfer:
 
Amount of Commitment
$
Amount of Outstanding Syndicated Loans
$
Amount of Outstanding Competitive Bid Loans
$
Pro rata Share
%
     
[Purchasing Bank]
   
Offices:
 
Domestic Lending Office
Notices
Address:
Attn:
Telephone:
Telecopy:
 
Eurodollar Lending Office
Notices
Address:
Attn:
Telephone:
Telecopy:
 
Commitment, Loans Transferred and pro rata Share:
 
Amount of Commitment
$
Amount of Outstanding Loans
$
Purchased Pro Rata Share
%




